        Case 1:17-cv-00098-CL        Document 207      Filed 11/18/19     Page 1 of 75




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD.DIVISION



AUDUBON SOCIETY OF
PORTLAND, et al.,
                                                   Case No.   1:17-cv-00069-CL (lead)
                                                   Case No.   1:17-cv-00098-CL (trailing)
                                                   Case No.   1:17-cv-00468-CL (trailing)
                                                   Case No.   1:17-cv-00531-CL (trailing)

                      Plaintiffs,

              V.                                                  REPORT AND
                                                                  RECOMMENDATION
RYAN ZINKE, et al.,

                      Defendants.

TULELAKE IRRIGATION DISTRICT, et al.,

                      Defendant-Intervenors.


CLARKE, Magistrate Judge.

       This case comes before the Court on cross-motions for summary judgment in this

consolidated litigation involving challenges to a Comprehensive Conservation Plan ("CCP")

adopted by the United States Fish and Wildlife Service (the "Service"). (##98, 102, 110, 118,



Page 1 - REPORT AND RECOMMENDATION
        Case 1:17-cv-00098-CL         Document 207       Filed 11/18/19     Page 2 of 75




143, 145, 146, 148, 157, 159, 161, 162). The CCP applies to five National Wildlife Refuges

within the Klamath Basin National Wildlife Refuge Complex. Plaintiffs challenge the Service's

decision to adopt the CCP, claiming that it violated the National Environmental Policy Act

(''NEPA"), the National Wildlife Refuge System Improvement Act ("Refuge Act"), the Kuchel

Act of 1964 ("Kuchel Act"), and the Clean Water Act ("CWA").

        Also pending before the Court is Audubon's Motion for Judicial Notice (#109),

Defendant-Intervenor Tulelake Irrigation District's Motion to Strike (#130), Supplemental

Motion to Strike (#196), and Motion to Supplement the Administrative Record (#147).

        For the reasons provided below, this Court recommends ruling in favor of the Service on

all claims.

                                     LEGAL STANDARDS

I.      National Environmental Procedure Act

        NEPA "is our basic national charter for protection of the environment." 40 C.F .R. §

1500.l(a). "NEPA requires that, 'to the fullest extent possible ... all agencies of the Federal

Government shall' complete an environmental impact statement (EIS) in connection with 'every

recommendation or report on proposals for legislative and other major Federal actions

significantly affecting the quality of the human environment."' San Luis & Delta-Mendota

Water Auth. v. Jewell, 747 F.3d 581, 640-41 (9th Cir. 2014) (alteration in original) (quoting 42

U.S.C. § 4332(2)(C)). "In addition to the proposed agency action, every EIS must '[r]igorously

explore and objectively evaluate all reasonable alternatives' to that action. 40 C.F.R. §

1502.14(a). The analysis of alternatives to the proposed action is 'the heart of the environmental

impact statement."' Ctr.for Biological Diversity v. US. Dep't ofInterior, 623 F.3d 633,642

(9th Cir. 2010) (second citation omitted).



Page 2 -REPORT AND RECOMMENDATION
        Case 1:17-cv-00098-CL         Document 207       Filed 11/18/19     Page 3 of 75




       The purpose of NEPA is twofold: "(1) to ensure that agencies carefully consider

information about significant environmental impacts and (2) to guarantee relevant information is

available to the public." N Plains Res. Council, Inc. v. Surface Transp. Bd., 668 F.3d 1067,

1072 (9th Cir. 2011). "In order to accomplish this, NEPA imposes procedural requirements

designed to force agencies to take a 'hard look' at environmental consequences." Lands Council

v. Powell, 3695 F.3d 1019, 1027 (9th Cir. 2005) (citation omitted).

       However, "NEPA itself does not mandate particular results, but simply the necessary

process." Robertson v. Methow Valley Citizens Council, 490 U.S. 332,350 (1989). "NEPA

merely prohibits uninformed-rather than unwise-agency action." Id. at 351. As such, "NEPA

does not require particular environmental standards or mandate that agencies achieve substantive

environmental results." Greater Yellowstone Coal v. Lewis, 628 F.3d 1134, 1150 (9th Cir.

2010). In reviewing agency decisions, courts are generally "most deferential when reviewing

scientific judgments and technical analyses within the agency's expertise under NEPA." Native

Ecosystems Council v. Weldon, 697 F.3d 1043, 1051 (9th Cir. 2012) (internal quotation marks

and citation omitted).

II.    Administrative Procedure Act

       Judicial review of agency decisions under NEPA is governed by Section 706 of the

Administrative Procedure Act ("AP A") and may be resolved through motions for summary

judgment. City ofSausalito v. O'Neill, 386 F.3d 1186, 1205 (9th Cir.2004) ( "Because the

statutes ... do not contain separate provisions for judicial review, our review is governed by the

APA"); Idaho Sporting Cong., Inc. v. Rittenhouse, 305 F.3d 957, 964 (9th Cir.2002) ("We

review claims brought pursuant to ... NEPA under the standards set out in the [APA]").




Page 3 -REPORT AND RECOMMENDATION
        Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 4 of 75




       The AP A allows the reviewing court to set aside a final agency action only if it is

"arbitrary, capricious, an abuse of discretion, or not otherwise in accordance with the law." 5

U.S.C. § 706(2)(A). "A decision is arbitrary and capricious if the agency 'has relied on factors

which Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise."' 0 'Keeffe 's, Inc. v. US. Consumer Product Safety Comm 'n, 92 F.3d 940, 942

(9th Cir. 1996) (quoting Motor Vehicle Mfrs. Ass 'n v. State Farm Mut. Auto. Ins. Co., 463 U.S.

29, 43 (1983)). An agency action is also arbitrary and capricious if the agency fails to "articulate

a satisfactory explanation for its action including a 'rational connection between the facts found

and the choice made."' Motor Vehicle Mfrs. Ass 'n, 463 U.S. at 43 (quoting Burlington Truck

Lines v. United States, 371 U.S. 156, 168 (1962)).

       Review under the AP A is "searching and careful." Ocean Advocates v. United States

Army Corps of Eng'rs, 402 F.3d 846,858 (9th Cir. 2004). The court must ensure that the agency

took a "hard look" at the environmental consequences of its proposed action. Oregon Natural

Res. Council v. Lowe, 109 F.3d 521,526 (9th Cir. 1997). However, the court may not substitute

its own judgment for that of the agency. Ocean Advocates, 402 F.3d at 858. It must presume the

agency acted properly and affirm the agency when "a reasonable basis exists for its decision."

Indep. Acceptance Co. v. California, 204 F.3d 1247, 1251 (9th Cir. 2000).

Ill.    Statutory Interpretation of the Kuchel Act and the Refuge Act

        Judicial deference to an agency's decision extends to an agency's interpretation of a

statute it administers. United States v. Mead Corp., 533 U.S. 218, 227-31 (2001); Chevron




Page 4 - REPORT AND RECOMMENDATION
        Case 1:17-cv-00098-CL          Document 207         Filed 11/18/19      Page 5 of 75




US.A. Inc. v. Nat. Res. Def Council, Inc., 467 U.S. 837, 842-45 (1984). Under Chevron, if

Congress has "directly spoken to the precise question at issue," Congress' intent must be given

effect. Chevron, 467 U.S. at 842-43. However, "if the statute is silent or ambiguous with respect

to the specific issue, the question for the Court is whether the agency's answer is based on a

permissible construction of the statute." Id. at 843; Nat. Res. Def Council, Inc. v. EPA, 966 F.2d

1292, 1297 (9th Cir. 1992). "A very good indicator of delegation meriting Chevron treatment [is]

express congressional authorizations to engage in the process of rulemaking or adjudication that

produces regulations or rulings for which deference is claimed." Mead, 533 U.S. at 229. "An

agency interpretation that enjoys Chevron status must be upheld if it is based on a reasonable

construction of the statute." Nw. Ecosystem All. v. US. Fish & Wildlife Serv., 475 F.3d 1136,

1143 (9th Cir. 2007).

                                         INTRODUCTION

I.     Background Summary

       The Klamath Basin National Wildlife Refuge Complex ("Klamath Refuge Complex")

includes six separate refuges, each protecting important habitat in the Klamath Basin. Perhaps

best known for their wetlands, the refuges are in fact highly diverse, encompassing grasslands,

conifer forest, open water, and sagebrush steppe 1 uplands. These habitats support varied and

abundant populations of native wildlife, including a number of special status species.

       Congress passed the Refuge Act to set aside lands designated as wildlife refuges for "the

conservation, management, and where appropriate, restoration, of the fish, wildlife, and plant

resources and their habitats within the United States for the benefit of present and future

generations of Americans." 16 U.S.C. § 668dd(a)(2). The Refuge Act governs the management


1Sagebrush steppe is a type of shrub-steppe, a plant community or area characterized by the presence of
shrubs, and usually dominated by sagebrush.

Page 5 -REPORT AND RECOMMENDATION
        Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 6 of 75




of all refuges and requires the Service to prepare a management plan, referred to as a

Comprehensive Conservation Plan ("CCP"), for each refuge. Id at§ 668dd(e)(l)(A), (B).

       The CCP identifies the purposes for each refuge and establishes the goals, objectives, and

strategies for each refuge to guide the Service's management actions toward achieving each

refuge purpose. 50 C.F.R. § 25.12 (2014). The CCP is intended to "maintain and, where

appropriate, restore the ecological integrity of each refuge and the Refuge System." Id. "Upon

completion of a [CCP], the Secretary shall manage the refuge or planning unit in a manner

consistent with the plan and shall revise the plan at any time if the Secretary determines that

conditions that affect the refuge or planning unit have changed significantly." 16 U.S.C. §

668dd(e)(l)(E). The CCP is a "programmatic document intended to analyze proposed actions on

a conceptual level," and contemplates subsequent project-level planning, known as "step-down"

planning, where additional studies would be conducted, additional baseline data would be

gathered, and the appropriate project-level NEPA documentation prepared. AR 3099. "Step-

down planning would also include a public involvement component similar to that provided

during the CCP process." Id

       The purpose of developing the CCP for the refuges is to provide managers with a
       15-year strategy for achieving refuge purposes and contributing to the mission of
       the NWRS, consistent with the sound principles or fish and wildlife conservation
       and legal mandates. The CCP is flexible and will be revised periodically to ensure
       that its goals, objectives, strategies, and timetables are valid and appropriate.

AR3099.

       To comply with NEPA, the Service incorporated into the CCP an Environmental Impact

Statement ("EIS"). AR 003098; AR 003796. An EIS contains "a detailed statement of the

expected adverse environmental consequences of an action, the resource commitments involved

in it, and the alternative to it." Kleppe v. Sierra Club, 427 U.S. 390, 401-02 (1976). Chapter IV



Page 6 REPORT AND RECOMMENDATION
        Case 1:17-cv-00098-CL         Document 207       Filed 11/18/19     Page 7 of 75




of the CCP describes the range of alternatives considered by the Service, Chapter V describes the

affected environment, and Chapter VI describes the environmental consequences.

       Tule Lake, Lower Klamath, Clear Lake, and Upper Klamath Refuges within the Klamath

Refuge Complex are also governed by the Kuchel Act. The Kuchel Act was passed by Congress

as a legislative compromise between agricultural interests (wanting the lands sold to the public)

and conservationist interests (wanting protection of waterfowl habitat). The Kuchel Act requires

the Secretary of the Interior to administer lands "for the major purpose of waterfowl

management, but with full consideration to optimum agricultural use that is consistent

therewith." 16 U.S.C. § 695I. The Service interpreted its obligations under both the Kuchel Act

and the Refuge Act to require compatibility determinations to assess whether agricultural use

(farming, grazing, and haying) on the Klamath Refuge Complex is consistent with National

Wildlife Refuge System mission and the purposes of each individual refuge.

       In 2010, the Service initiated a process to develop the first ever CCP for the Klamath

Refuge Complex. AR 3130. In May 2016, the Service issued a draft CCP/EIS for five of the six

refuges: Lower Klamath, Clear Lake, Tule Lake, Upper Klamath, and Bear Valley National

Wildlife Refuges. The draft CCP was made available for public review and comment, and two

public meetings were held in Klamath Falls, Oregon. AR 3098. The Service issued a final draft

of the CCP on December 6, 2016. AR 38173-39867. On January 13, 2017, the Service issued

its Record of Decision ("ROD") for the CCP, where it selected the preferred alternatives for the

different refuges. AR 4-84. The CCP, for the first time, adopts a formal plan for managing the

refuges within the Klamath Refuge Complex.

       On January 17, 2017, Audubon Society of Portland ("Audubon") filed its Complaint (#1)

challenging the CCP. Three other plaintiff groups, Western Watersheds Project ("WWP"),



Page 7 REPORT AND RECOMMENDATION
        Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 8 of 75




Center for Biological Diversity ("CBD"), and Tulelake Irrigation District ("TID") along with

other agricultural groups, filed complaints also relating to the CCP. On April 17, 2017, the four

cases were consolidated (#31). Although the parties make separate arguments against the CCP,

Audubon, WWP, and CBD may be referred to collectively throughout this opinion as the

"Conservation Plaintiffs." TID and the other agricultural groups that filed suit together are

referred to as the "Agricultural Plaintiffs." On January 11, 2018, the Service lodged its Second

Corrected Administrative Record (#82), containing over 120,000 pages of material.

II.    Impacts of the Refuge Act and the Kuchel Act

       The purpose of the Refuge Act is "to administer a national network of lands and waters

for the conservation, management, and where appropriate, restoration of the fish, wildlife, and

plant resources and their habitats within the United States." 16 U.S.C. § 668dd(a)(2). Each

refuge must be managed to fulfill this mission, as well as the specific purposes for which each

refuge was established. Id § 668dd(a)(3)(A). Purposes of a refuge are those "derived from the

law, proclamation, Executive Order," or other means of establishing or expanding a refuge. Id §

668ee(10).

       The Refuge Act mandates that the Service shall not allow any use of a refuge "unless [the

Service] has determined that the use is a compatible use." 16 U.S.C. § 668dd(d)(3)(A). A

"compatible use" is any use of a refuge that, based on "sound professional judgment, will not

materially interfere with or detract from the fulfillment of the mission of the System or the

purpose of the refuge." Id § 668ee(l); 50 C.F.R. § 25.12. Sound professional judgment means

"a finding, determination, or decision that is consistent with the principles of sound fish and

wildlife management and administration, available science and resources, and adherence to the

requirements of [the Refuge] Act and other applicable laws." 16 U.S.C. § 668ee(3). The Service



Page 8 REPORT AND RECOMMENDATION
        Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 9 of 75




may only authorize a public or private economic use of a refuge if the use "contributes to the

achievement of the national wildlife refuge purposes or the National Wildlife Refuge System

mission." 50 C.F.R. § 29.1.

       In making a Compatibility Determination, the Service must consider the anticipated

impacts of the use on the refuge's purpose and on the mission of the National Wildlife Refuge

System. Id. § 26.41(a)(8). The Service must consider direct impacts of the use, indirect impacts

associated with the use, and cumulative impacts including "uses of adjacent lands or waters that

may exacerbate the effects of the refuge use." 603 FW §§ 2.l l(B)(3), 2.12(A)(8)(c); AR 64528,

AR 64532. Uses that are reasonably anticipated "to reduce the quality or quantity or fragment

habitats on a national wildlife refuge will not be compatible." Id. § 2.5(A); AR 64518. When a

use is not compatible, the Service must eliminate or modify the use as expeditiously as

practicable. 16 U.S.C. § 668d(d)(3)(B)(vi); 50 C.F.R. § 26.41(d). In order for a Compatibility

Determination to be valid, it must "[d]escribe the specific areas of the refuge that will be used:

habitat types and acres involved [and] key fish, wildlife, and plants that occur in or use that

habitat." 50 C.F.R. § 2.12(A)(6)(b); AR 64530.

       The Refuge Act applies to all refuges within the United States, whereas the Kuchel Act

applies to only a few refuges-Tule Lake, Lower Klamath, Clear Lake, and Upper Klamath

Refuges. The Kuchel Act particularly impacts the Lower Klamath Refuge and Tule Lake

Refuge. The area within the surrounding Lower Klamath and Tule Lake Refuges were

historically subjected to extensive draining and "reclamation" for agricultural development. AR

65586. Both refuges were established by Executive Order as a preserve and breeding ground for

native birds, but the refuges were also within the boundaries of the federal Klamath Reclamation

Project, which is managed by the Bureau of Reclamation. AR 3143. Wildlife conservation is



Page 9 REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL        Document 207      Filed 11/18/19     Page 10 of 75




not one of the designated purposes of the Klamath Reclamation Project. Therefore, despite being

granted the protected status of a wildlife refuge, the lands were subject to further draining and

homesteading for reclamation purposes. By the mid-1950s approximately 5,600 acres of Lower

Klamath Refuge and 15,300 acres ofTule Lake Refuge were leased to private farmers through

the Bureau of Reclamation. AR 65591; AR 65595. The Bureau proposed opening the refuge

lands for further homesteading and transfer to private ownership, which sparked intense debate

over the future of the refuges. AR 3144; AR 3153. This debate led to the enactment of the

Kuchel Act. However, though the Kuchel Act relieved some confusion as to how the refuges

would be managed, the Klamath Reclamation Project is still in place and greatly impacts water

availability and priority for the refuges.

          Through the Kuchel Act, the United States retained federal ownership over the refuges

and dedicated the lands to wildlife conservation, while allowing farmers to continue to lease

lands within the refuges for agricultural purposes. The Kuchel Act explicitly states that "all

lands owned by the United States lying within the Executive Order boundaries of the Tule Lake

National Wildlife Refuge [and] the Lower Klamath National Wildlife Refuge ... are hereby

dedicated to wildlife conservation." 16 U.S.C. § 695k; AR 4550. The Kuchel Act requires that

the Service administer the refuges "for the major purpose of waterfowl management, but with

full consideration to optimum agricultural use that is consistent therewith." 16 U.S.C. § 6951.

The Kuchel Act further states that "[t]he Secretary shall, consistent with proper waterfowl

management, continue the present pattern ofleasing ... for the growing of grain, forage, and

soil-building crops." 16 U.S.C. § 695n. The Kuchel Act does not define many of the terms used,

including "proper waterfowl management," leaving such terms open to agency interpretation.




Page 10     REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL          Document 207         Filed 11/18/19       Page 11 of 75




                                             DISCUSSION

I.     Agricultural Plaintiffs' Motion for Summary Judgment

       This section will address the challenge by Tule Lake Irrigation District, Klamath Water

Users Associate, Four H Organics, and other Agricultural Plaintiffs (collectively "Agricultural

Plaintiffs") to the CCP/EIS. For the following reasons, this Court recommends that the

Agricultural Plaintiffs' Motion for Summary Judgment (#110) be DENIED. The Service's

Cross-Motion for Summary Judgment (#161), and Audubon's Cross-Motion for Summary

Judgment (#157) should be GRANTED.

          a.      NEPA

          Audubon contends that the Agricultural Plaintiffs lack standing to maintain their claims

under NEPA. The Agricultural Plaintiffs contend that the Service violated NEPA by (1) failing

to consider the possibility that restrictions on agriculture in the lease lands will result in

leaseholders abandoning the use of lease lands on the Refuges and (2) failing to consider the

consequences of non-irrigation and fallowing2 on abandoned lease lands.

                  i.     Standing

          To establish Article III standing, "a plaintiff must show that (1) he or she has suffered an

injury in fact that is concrete and particularized, and actual or imminent; (2) the injury is fairly

traceable to the challenged conduct; and (3) the injury is likely to be redressed by a favorable

court decision." WildEarth Guardians v. U.S. Dep'tofAgric., 975 F.3d 1147, 1154 (9th Cir.

2015) (internal quotation marks and citation omitted). In addition to Article III standing, a

plaintiff must establish prudential standing. "The prudential standing analysis examines whether

a particular plaintiff has been granted a right to sue by the statute under which he or she brings


2Fallowing refers to a piece of land that is normally used for farming but that is deliberately left with no
crops for a season or more.

Page 11        REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207         Filed 11/18/19     Page 12 of 75




suit." Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (internal

quotation marks and citation omitted).

       In this case, Audubon contends the Agricultural Plaintiffs lack prudential standing

because their claims rely entirely on economic harms and therefore fall outside of the "zone of

intere_sts" protected by NEPA. NEPA does not provide a private right of action and so a plaintiff

challenging agency action based on NEPA must do so under the APA. Ashley Creek Phosphate

Co., 420 F.3d at 939. For prudential standing, the APA requires that "the interest sought to be

protected by the complainant is arguably within the zone of interests to be protected or regulated

by the statute or constitutional guarantee in question," and so the AP A "grants standing to a

person aggrieved by agency action within the meaning of the relevant statute." Ass'n ofData

Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970) (internal quotation marks and

citations omitted).

       This "zone of interests" test "is not meant to be especially demanding." Clark v. Secs.

Indus. Ass 'n, 479 U.S. 388, 399 (1987). "In cases where the plaintiff is not itself the subject of

the contested regulatory action, the test denies a right of review if the plaintiffs interests are so

marginally related to or inconsistent with the purposes implicit in the statute that it cannot

reasonably be assumed that Congress intended to permit the suit." Id.

        The Ninth Circuit has "long described the zone of interests that NEPA protects as being

environmental," and has "consistently held that purely economic interests do not fall within

NEPA's zone of interests." Ashley Creek Phosphate Co., 420 F.3d at 940; see also Nev. Land

Action Ass 'n v. US. Forest Serv., 8 F .3d 713, 716 (9th Cir. I 993) ("The purpose of NEPA is to

protect the environment, not the economic interests of those adversely affected by agency




Page 12 REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19      Page 13 of 75




decisions."). "Therefore a plaintiff who asserts purely economic injuries does not have standing

to challenge an action under NEPA." Nev. Land. ActionAss'n, 8 F.3d at 716.

          In this case, the Agricultural Plaintiffs rely on a series of Declarations from their

members to establish standing (##112, 113, 114, 115, 116, 117). In his Declaration (#112), Ryan

Hartman explains that he is a co-owner of an LLC that grows crops on the lease lands of Tule

Lake and Lower Klamath. Hartman asserts that "[!]imitations on lease land farming from that

decision [the CCP/EIS and ROD] would reduce the area available for farming, harming our farm

because necessary farming practices would become impracticable or uneconomical, and

otherwise impair our operations and viability." Hartman does not discuss any harms not directly

tied to the LLC's income and business viability. Tricia Hill's Declaration (#113) complains of

the same injury using identical language. The Declaration of Marshall Stauton (#115) describes

Stauton's use of the lease lands to raise the money to purchase private farmland and affirms that

"[!]imitations on lease land farming resulting from that decision would have adverse effects on

me, my family, our business interests, our employees and their families, and the regional rural

economy that TGA [Tulelake Growers Association] seeks to preserve." The Declaration of

Walter Woodhouse (# 116) affirms that limitations on lease land farming "would reduce the area

available for farming, harming our farm because necessary farming practices would cause loss of

crop production, income, and jobs." Scott White's Declaration (#117) affirms that the decision

"will result in decreased revenue and operational difficulties for KWUA [Klamath Water Users

AssociationJ's members ... Limitations on farming, including new lease terms requiring

deviations from agricultural practices consistent with the region, will harm KWUA and its

members and KWUA' s interests due to loss of crop production, farm income, lost jobs, and the




Page 13     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207       Filed 11/18/19     Page 14 of 75




overall negative effect on the local economy." These Declarations consistently assert only

economic interests.

       The only Declaration that includes any suggestion of an injury not tied to economic

interests is that of Brad Kirby (#114). Like the other declarants, Kirby asserts that that any

reduction or curtailment oflease land farming would reduce productivity, "thereby reducing the

total amount oflease revenue generated and then received by TID [Tulelake Irrigation District]."

Kirby asserts that "if water deliveries were discontinued on the lease lands, TID's ability to

maintain water conveyance systems within the public lease lands would be severely impaired

due to excessive weed growth and degradation of the system's earthen canals, dikes, and roads."

There is, however, no evidence of any plan to discontinue water delivery to the lease lands and

the Agricultural Plaintiffs have argued forcefully that the Service has no authority to redirect or

reallocate water deliveries on the Refuges.

       There are situations where the Ninth Circuit has found NEPA standing for plaintiffs

asserting harms that are primarily economic in nature. See, e.g., Ranchers Cattlemen Action

Legal Fund United Stock Growers ofAm. v. U.S. Dep 't ofAgric., 415 F.3d 1078 (9th Cir. 2005)

("A plaintiff can, however have standing under NEPA even if his or her interest is primarily

economic, as long as he or she also alleges an environmental interest or economic injuries that

are causally related to an act within NEPA's embrace.") (internal quotation marks and citation

omitted). For instance, in Douglas Cnty. v. Babbitt, 48 F.3d 1495 (9th Cir. 1995), a county sued

over agency decisions that impacted the county's proprietary interest in its lands, which were

adjacent to the federal land in question. Id. at 1501. However, in Douglas Cnty., the county had

submitted a declaration complaining that "[b]y failing to properly manage for insect and disease

control and fire, the federal land management practices threaten the productivity and



Page 14 - REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL            Document 207        Filed 11/18/19     Page 15 of 75




environment of the adjoining [county] lands." Id. (internal quotation marks and citation omitted,

emphasis added). The Ninth Circuit found that this statement described "concrete plausible

interests, within NEPA' s zone of concern for the environment, which underlie the County's

asserted procedural interests." Id Similarly, in Churchill Cnty. v. Babbitt, 150 F.3d 1072 (9th

Cir. 1998), overruled on other grounds Wilderness Soc y v. US. Forest Serv., 63 F .3d 1173 (9th

Cir. 2011), the Ninth Circuit found that a county's claim fell within NEPA's zone of interests

because the county alleged "that the environmental health of their lands and water supply is

threatened by Defendants' actions." Id at 1081. In this case, the Agricultural Plaintiffs'

Declarations only concern diminished productivity and economic harm, with no discussion of

environmental impacts or environmental consequences.

          The Agricultural Plaintiffs suggest that their claims fall within the zone of interest

because their economic harm is linked to or intertwined with the physical environment covered

by the Service's decision. Judge Hernandez considered and rejected a similar argument in

Thompson Metal Fab, Inc. v. US. Dep 't ofTransp., 289 F.R.D. 637 (D. Or. 2013). In that case,

a manufacturer complained that the planned construction of a bridge over the Columbia River

would interfere with the manufacturer's ability to ship its products downstream. Id at 639. The

manufacturer only complained of economic harm, but argued that its claims fell within NEPA's

zone of interests because the effects of the bridge project "are directly related to [the

manufacturer's] use of the environment and (lost) productivity that will result from the project."

Id. at 642. Judge Hernandez rejected that argument: "Suffice it to say, I do not read Ashley

Creek, or any other authority cited by Thompson, as supporting the determination that

Thompson's purely economic interest falls within NEPA' s zone of interest merely because it

uses the Columbia River to further its economic interest or because its 'productivity' would be



Page 15     REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 16 of 75




adversely affected by the CRC Project." Id. at 642. The Court finds Judge Hernandez's

reasoning persuasive.

       The Agricultural Plaintiffs' Declarations reflect a farming tradition and attachment to the

Klamath Basin that stretches back for generations. It seems highly likely that the individuals

represented by the Agricultural Plaintiffs have an interest in and genuine concern for the

environmental health of the Refuges and the surrounding area, but that interest is simply not

reflected in the Declarations. 3 The Court concludes that the economic harms described in the

Declarations do not fall within NEPA' s zone of interests and the Agricultural Plaintiffs therefore

lack standing under NEPA. Although lack of standing alone would justify the denial of the

Agricultural Plaintiffs' Motion for Summary Judgment as to the NEPA claims, the Court

concludes that the NEPA claims also fail on their merits, as discussed below.

                 ii.     Hard Look

          The Agricultural Plaintiffs argue the Service failed to take a hard look at the

consequences of the stipulations contained in the lease land compatibility determinations.

Specifically, the Agricultural Plaintiffs contend the Service failed to consider the ability or

willingness of the lease land farmers to continue farming under the selected alternative and the

environmental consequences that will flow from the fallowing of lease lands if they were

abandoned by farmers. The Agricultural Plaintiffs also argue that the Service failed to consider

the economic and social effects of fallowing or non-irrigation of the lease lands.




3
 Indeed, the Agricultural Plaintiffs' original complaint describes their members' interest in the
environmental health of the area at some length. Those concerns were not included in the Declarations in
support of summary judgment, however, and the Court cannot rely on the allegations of the complaint to
resolve questions of standing on a motion for summary judgment. Lujan v. Defenders of Wildlife, 504
U.S. 555, 561 (1992).

Page 16     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207       Filed 11/18/19      Page 17 of 75




       The Service previously considered the effects of decreased fanning on the Refuges

during periods of water scarcity. Following several years of water shortages to Refuge wetlands

in the late 1990s "and with the expectation that water shortages could become more common in

the future," the Service prepared an EA in 2002 evaluating the agricultural program at Tule Lake

Refuge. AR 3270. In the 2002 EA, the Service concluded that curtailing agriculture would be

''likely to result in large weed infestations on lease lands," and that weed-infested fields "are

seldom used by migratory waterfowl." AR 3271. The Service determined that the conclusions

reached in the 2002 EA concerning the curtailment of agriculture continued to be sound and so

"this management action was not included in any of the alternatives." Id

       In terms of economic impacts, the Service included an entire appendix describing the

effects of the various alternatives. AR 4748-85 (Appendix P). For Alternative C, the chosen

alternative, the Service concluded that implementation could result in "a decrease in farming

production and related local economic impacts due to shifts from grain to irrigated pasture"

compared to the "no action" alternative for Lower Klamath Refuge. AR 4768. For Tule Lake

Refuge, the Service determined that implementation of Alternative C could result in a "decrease

in agricultural production and related local economic activity ... due to 1,250 acre increase in

standing (unharvested) grain," but noted that there was a possibility for greater production of

"more valuable organic crops." AR 4770; see also AR 4779 (table of crop production acres and

sale under all alternatives and changes), AR 4781 (table of economic impacts of crop production

under all alternatives and changes).

       The Service-contends that it was not obliged to consider the effects of farmers

abandoning the lease lands or fallowing through non-irrigation because such an outcome was not

deemed to be a likely result of the CCP/EIS. "An EIS need not discuss remote and highly



Page 17 REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 18 of 75




speculative consequences." Ground Zero for Non-Violent Action v. US. Dep'to/Navy, 383 F.3d

1082, 1090 (9th Cir. 2004) (internal quotation marks and citation omitted). The Service notes

that some of the changes have already been implemented in prior lease land contracts and the

land has not been left fallow as a result. AR 000002 (list of federal lease land contract changes

from 1997 to 2017); AR 42502-08, 42517-19 (2016 lease bid package with sample leases). The

Agricultural Plaintiffs also raised the issue of fallowing in a comment and the Service responded

that none of the alternatives under consideration would directly result in fallow fields, except

potentially through conditions outside the Service's control, like extreme drought. AR 5249. On

this record, the Court concludes that the Service reasonably determined that the abandonment

and fallowing of the lease lands was a remote and highly speculative possibility and the decision

to exclude the effects of abandonment and fallowing from the NEPA analysis was proper.

       b.      The Refuge Act and the Kuchel Act

       The Agricultural Plaintiffs contend that the CCP fails to comply with the Refuge and

Kuchel Acts because the Service erroneously interpreted the Acts when making compatibility

determinations that restrict lease land agriculture and prevent the growing of crops necessary for

waterfowl. They support this argument by claiming that the Kuchel Act establishes that lease

land agriculture is a purpose of the Lower Klamath and Tule Lake Refuges. For the following

reasons, this Court finds that the Service reasonably concluded that (1) lease land farming is

subordinate to proper waterfowl management under the plain meaning of the Acts, and (2) that

only lease land farming that is consistent with proper waterfowl management may continue.

        Judicial deference to an agency's decision extends to an agency's interpretation of a

statute it administers. Mead Corp., 533 U.S. at 227-31; Chevron, 467 U.S. at 842-45. Under

Chevron, "if the statute is silent or ambiguous with respect to [a question or term at issue], the



Page 18-REPORTANDRECOMJ\.1ENDATION
       Case 1:17-cv-00098-CL         Document 207       Filed 11/18/19     Page 19 of 75




question for the Court is whether the agency's answer is based on a permissible construction of

the statute." Chevron, 467 U.S. at 843. Therefore, to uphold the Service's interpretations of the

Kuchel Act or the Refuge Act, the Court need only find that the Service's interpretation is

reasonable. Chemical Mfrs. Ass'n v. Nat. Res. Def Council, Inc., 470 U.S. 116, 125 (1985); Nat.

Res. Def Council, 966 F.2d at 1297.

               i.     Interpretation of priorities and the need for Compatibility
                      Determinations

       The Kuchel Act requires that the Secretary to administer the refuges "for the major

purpose of waterfowl management, but with full consideration to optimum agricultural use that is

consistent therewith." 16 U.S.C. § 6951. The Act further requires that the "Secretary shall,

consistent with proper waterfowl management, continue the present pattern ofleasing ...." Id

§ 695k. In order to give meaning to these express terms, the Service must evaluate what actions

are consistent with waterfowl management. However, the Kuchel Act is silent on a process for

determining "consistency." Therefore, the Service interpreted "consistent therewith" to impose

the same legal duty as the compatibility requirement under the Refuge Act. AR 4016; AR 4216.

       The Agricultural Plaintiffs cite to the Refuge Recreation Act of 1962, which gives the

Secretary discretion to permit public recreation uses within the refuges, to demonstrate that

Congress knew how to grant the Secretary the discretion to approve of uses and Congress did not

intend that the Service make a "consistency" determination for lease land agriculture. This

argument defies the plain meaning of the Act. It would be impossible for the Service to,

"consistent with proper waterfowl management, continue the present pattern ofleasing," without

first determining what is consistent with proper waterfowl management. If Congress wanted

lease land agriculture to continue without any oversight from the Service, then Congress could

have just allowed homesteading under the Kuchel Act, or at the very least, written the Act


Page 19-REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207        Filed 11/18/19     Page 20 of 75




without including the language "consistent with proper waterfowl management." The Service

reasonably interpreted the plain language of the Kuchel Act as prioritizing proper waterfowl

management and reasonably adopted the compatibility determination process from the Refuge

Act to ensure that uses of the refuges are consistent with proper waterfowl management.

               ii.     Interpretation of proper waterfowl management

       Unfortunately, the Kuchel Act also does not define "proper waterfowl management."

Therefore, the Service was required to craft its own definition of this important phrase. The

legislative history of the Kuchel Act reveals that lawmakers believed that agriculture was

important for proper waterfowl management and were motivated to maintain agriculture as a

means of supporting waterfowl populations. AR 4501; AR 65396-519 (Senate Hearing

Transcripts). Nothing in the legislative history or the plain text of the Act demonstrates an intent

to preserve agriculture that may not be consistent with proper waterfowl management. The

Service considered the legislative history of the Kuchel Act, scientific literature, the goals of the

North American Waterfowl Management Plan, and expert opinions from refuge staff, waterfowl

mangers, and biologists to define waterfowl management as

       providing habitats sufficient to support waterfowl population objectives throughout
       the annual cycle while promoting the highest possible natural biological diversity
       of refuge habitats. A sufficient quantity and diversity of foraging resources should
       be provided that will meet the energy requirements and nutritional demands of all
       waterfowl species. Where feasible, natural foods should be given priority over
       agricultural crops.

AR4515.

       The Service makes clear that not all agricultural practices are consistent with proper

waterfowl management:

       The Service believes it was the intent of Congress to maintain the leasing program
       on the refuges to the extent consistent with proper waterfowl management to
       .support the economies of local rural communities and to provide revenue to

Page 20 -REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19      Page 21 of 75




       adjacent ... Counties. Some flexibility in crop types and the desire to maximize
       revenues both serve this intent; however, this intent is subject to the primary intent
       (major purpose) of proper waterfowl management. Thus, the needs of waterfowl
       are first assessed, and then lease contract stipulations regarding acreage, cropping
       patterns, and requisite management practices on the lands will need to be developed
       consistent with this assessment.

AR610.

       The Service has exercised sound discretion in its interpretation of the phrase "consistent

with proper waterfowl management" in light of the overall purposes of the refuges. The

Agricultural Plaintiffs provide five reasons for why the Service's interpretation of proper

waterfowl management is erroneous, but all of these reasons ultimately fail to demonstrate that

the Service's interpretation is unreasonable.

       First, the Agricultural Plaintiffs argue that the Service's interpretation is erroneous

because it allows the Service to "impose restrictive conditions on agricultural practices .... "

TID Br. at 21 (#110). This argument fails because under the plain language of the Act, if an

agricultural use is not consistent with proper waterfowl management, then the Act in fact

requires that the Service impose restrictions that ensure proper waterfowl management. As the

"present pattern of leasing" has evolved with the use of technology, the Service must evaluate

the agricultural practices in place to analyze whether they are consistent with proper waterfowl

management. If the Service determines that an agricultural use is not consistent with proper

waterfowl management, the Service must be allowed to restrict the agricultural use.

       Second, the Agricultural Plaintiffs argue that because Congress precluded homesteading

but permitted lease land farming then that must mean that all lease land farming is automatically

consistent with waterfowl management. TID Br. at 23. Congress's preclusion of homesteading

may demonstrate that homesteading is inconsistent with proper waterfowl management; it does

not follow that all lease land farming must then be consistent. The Service reasonably concluded

Page 21 - REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL            Document 207        Filed 11/18/19     Page 22 of 75




that only lease land fanning that is consistent with proper waterfowl management may be

continued. The Service further reasonably adopted the compatibility determination process from

the Refuge Act to make these consistency determinations.

       Third, the Agricultural Plaintiffs argue that because Congress drew a distinction between

lease lands and non-lease lands in Section 4 of the Kuchel Act, only non-lease lands should be

managed for waterfowl purposes. TID Br. at 23-24. This argument again ignores that plain

language of the Act. The Kuchel Act explicitly dedicates "all lands owned by the United States"

covered under the Act to wildlife conservation. The Service reasonably interpreted the

distinction between lease lands and non-lease lands to mean that the Service must give optimum

consideration to agricultural uses within lease lands. The Service then reasonably authorized

certain types of agricultural use on both Lower Klamath and Tule Lake Refuges.

          Fourth, the Agricultural Plaintiffs argue that the Service's interpretation is erroneous

because the implementation of Alternative C will impair the United States' performance of the

Tulelake Irrigation District Contract ("TID Contract"). The TID Contract limits the area farmed

by the Service to 2,500 acres. AR 65539. The Agricultural Plaintiffs claim the Service's

decision to increase unharvested grain on the Tule Lake lease lands by 750 acres equates to

"commandeering the lands farmed by lessees" and increases the area farmed by the Service

beyond 2,500 acres. The Agricultural Plaintiffs also claim that the requirement to flood lease

lands post-harvest until February 15 eliminates the ability oflessees to grow winter wheat. A

close reading of the CCP reveals that the Agricultural Plaintiffs misstate the Service's

restrictions under Alternative C. Of the 750 acres that they claim will go unharvested, really

only 25-33% of those 750 acres would be left unharvested. AR 3259; AR 4002. The Service

explains that it imposed this restriction in order to compensate for the increase in harvest



Page 22     REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL        Document 207        Filed 11/18/19     Page 23 of 75




efficiency that has resulted in little grain left over for waterfowl to eat. Imposing this

requirement is important to ensure that lease land farming remains consistent with proper

waterfowl management. Regarding the flooding requirement, the Tule Lake lease stipulation

states that the "Service will consider the types of crops before determining which fields will be

flooded; for example, alfalfa and winter wheat will not be flooded." AR 613 (emphasis added).

Further, although the Agricultural Plaintiffs claim that the Service's restrictions on agriculture

will reduce lease revenues paid to Tule Lake Irrigation District, this claim is purely speculative

as they have presented no evidence that lease land revenues have decreased as a result of the

lease stipulations. Moreover, the Service directly analyzed lease land revenues in the CCP. AR

4518; AR 4782-83 (App. P, Table 24).

          Finally, the Agricultural Plaintiffs argue that a compatibility determination under the

Refuge Act for lease land agriculture is not required because lease land agriculture is a "purpose"

of the Tule Lake and Lower Klamath Refuges. TID Br. at 26. As previously explained, the CCP

must identify the "purpose" of a refuge and whether a new or existing use is compatible with that

purpose. The "purposes" of a refuge are those "derived from the law, proclamation, Executive

Order," or other means of establishing or expanding a refuge. 16 U.S.C. § 668ee(10). The

Service identified multiple purposes for both the Tule Lake and Lower Klamath Refuges, but did

not include farming as a standalone purpose. See AR 3141-47 (Lower Klamath' s purposes and

reasoning behind purpose determinations); AR 3150-54 (Tule Lake's purposes and reasoning

behind purpose determinations). The Refuge Act specifically considers farming to be a "refuge

management economic use" and calls for compatibility determinations for such a use. 50 C.F.R.

§ 25.12; AR 64518 (defining refuge management economic activity as one which "results in

generation of a commodity which is or can be sold for income or revenue or traded for goods or



Page 23     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207       Filed 11/18/19     Page 24 of 75




services. Examples include: farming, grazing, haying, timber harvesting, and trapping."). The

Kuchel Act may put more emphasis on lease land farming as an important program, but the

Refuge Act is still controlling over the management of all refuges and the Refuge Act is clear

that farming is a use that requires a compatibility determination. Although the Agricultural

Plaintiffs may disagree with Service's decision to exclude agriculture as a standalone purpose,

the Service's interpretation of the Refuges' purposes is reasonable and entitled to deference

under Chevron. Therefore, on this record, the Court concludes that the Service did not violate

the Refuge Act or the Kuchel Act. The Agricultural Plaintiffs' Motion for Summary Judgment

should therefore be DENIED.

II.    Audubon Society of Portland's Motion for Summarv Judgment

       This section will address the challenge by Audubon Society of Portland, Oregon Wild,

and Waterwatch of Oregon (collectively "Audubon") to the CCP/EIS. For the following reasons,

this Court recommends that Audubon's Motion (#102) be DENIED. The Service's Cross-Motion

(#162) and the Agricultural Plaintiffs' Cross-Motion (#159) should be GRANTED.

       a.      The Klamath Reclamation Project and KBRA

       The Klamath Reclamation Project is a delivery and drainage project that uses a network

of systems to deliver water to the Lower Klamath Refuge for project purposes and removes

excess water once the project use is exhausted. AR 3179. The Klamath Reclamation Project was

authorized for irrigation, domestic, and power purposes. Use of water for wildlife is not a

"purpose" of the project. In 1995, the Pacific Southwest Solicitor issued a Memorandum that

clarified how water should be managed in the Klamath Reclamation Project, concluding that the

first priority for water was compliance with the Endangered Species Act, followed by protection

of tribal trust resources, and then to meet the contractual obligations of the Klamath Reclamation



Page 24-REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL       Document 207        Filed 11/18/19      Page 25 of 75




Project water users, including irrigated lands of the Refuges. Lastly, water would be supplied to

meet the junior priority federal reserved water rights of the Refuges. AR 3180. An opinion from

the Department of the Interior Solicitor was later issued upholding the opinion of the Regional

Solicitor, finding that the Refuges' federal reserved water right was last in priority because it was

junior in priority date. The opinion further clarified that certain irrigated lands on the refuge

have vested water rights of 1905-rights equal to other project water rights and other project

users.

          Around the same time that these Solicitor Opinions were issued, the Oregon water rights

adjudication process was underway to determine the validity, priority, quantity, and other

components of water rights to surface water in the Upper Klamath Basin. In the adjudication, the

Service claimed water for "irrigation for or consistent with Refuge purposes" which was

specified to include the growth of wetland plants. AR 3187. The Oregon Water Resources

Department ("OWRD") released its Final Order of Determination ("FOD") denying the

Service's claimed water use, asserting that use of water for wetland plants is not consistent with

the term "reclamation." Id. Instead, the Service received a 1905 priority date for irrigation uses

for the leased and cooperative farmlands on the Lower Klamath and Tule Lake Refuges, a 1925

federal reserved rights priority date for Lower Klamath Refuge, and a 1928 and 1936 priority

dates for Tule Lake Refuge. AR 3181. The Service is challenging the OWRD' s determination

limiting the Service's water right based on the State's interpretation of"reclamation" and

"irrigation" in Klamath County Circuit Court. In the interim, the more restrictive language in the

FOD is now enforced under state law and the Service cannot change the determined purposes of

its claimed water, which is currently agricultural irrigation.




Page 25     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207         Filed 11/18/19   Page 26 of 75




       Further, in March 2013, the Service and the National Marine Fisheries Service issued a

joint Biological Opinion ("2013 BiOp") on the "Effects of Proposed Klamath Project Operations

from May 31, 2013 through March 31, 2023, on Five Federally Listed, Threatened and

Endangered Species." AR 3187. The Service claims that the 2013 BioOp has a large influence

on how much and when water is available within the Klamath Reclamation Project based on the

needs of the five species addressed in the BioOp.

       In an attempt to address water issues for the Klamath Basin, the United States joined

together with the states of Oregon and California, the Klamath, Karuk, and Yurok Tribes,

Klamath Reclamation Project water users, and other Klamath River basin stakeholders to

negotiate the Klamath Basin Restoration Agreement ("KBRA") and the Klamath Hydroelectric

Settlement Agreement ("KHSA") "to resolve long-standing disputes between them regarding a

broad range of natural resource issues." AR 3181. Among other things, the KBRA was intended

to "establish reliable water and power supplies which sustain agricultural uses, communities, and

national wildlife refuges." Id "In addition to amending the Klamath Reclamation Project

purpose to include fish and wildlife, KBRA would have provided specific allocations and

delivery obligations for water for the Lower Klamath Refuge which would have substantially

increased water availability and reliability." AR 3194.

          Final implementation of the KBRA required Congressional approval and, although

members of the Oregon and California delegations introduced legislation in two successive

sessions, Congress adjourned in 2015 without taking action to implement the KBRA. AR 3182.

The KBRA then expired on January 1, 2016. Id. At the time the CCP was finalized, the parties

to the KBRA continued to work to revive portions of the agreement. AR 3189. "[P]arties to the

KBRA continue to work to realize the other bargained-for benefits of the agreements, including



Page 26     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207         Filed 11/18/19     Page 27 of 75




reliable water supply for the refuges." AR 3182. Since the expiration of the KBRA, progress

has been made on some alternative agreements and negotiations are ongoing. AR 3194. The

Service believes that the KBRA "provides a model for parties negotiating alternative agreements

to secure a firm water supply for the refuges in the future." Id.

       b.        NEPA

       Audubon contends that the Service violated NEPA by (1) failing to provide a true "no

action" alternative and (2) failing to consider viable alternatives for Refuge management.

       As noted, an EIS must "[r]igorously explore and objectively evaluate all reasonable

alternatives" to the proposed agency action. 40 C.F.R. § 1502.14(a). However, an EIS "need not

consider an infinite range of alternatives, only reasonable or feasible ones." City of Carmel-By-

The-Sea v. US. Dep't ofTransp., 123 F.3d 1142, 1155 (9th Cir. 1997). "The 'rule ofreason'

guides both the choice of alternatives as well as the extent to which the Environmental Impact

Statement must discuss each alternative." Id. The reasonable range of alternatives is also guided

by the "purpose and need" of a project. League of Wilderness Defenders-Blue Mountain

Biodiversity Projectv. US. Forest Serv.. 689 F.3d 1060, 1069 (9th Cir. 2012).

                 i.     "No Action" Alternative

          As part of the NEPA process, agencies are required to consider an alternative of"no

action," 40 C.F.R. § 1502.14(d), but that alternative "may be thought ofin terms of continuing

the present course of action until that action is changed." Ass 'n of Public Agency Customers,

Inc. v. Bonneville Power Admin., 126 F.3d 1158, 1188 (9th Cir. 1997) (internal quotation marks

and citation omitted); see also Nw. Envir. Def Center v. US. Army Corps ofEngineers, 817 F.

Supp.2d 1290, 1312 (D. Or. 2011) (The Ninth Circuit has affirmed NEPA analyses that evaluate

the no-action alternative in the context of the historical uses of the action area.).



Page 27     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207        Filed 11/18/19    Page 28 of 75




          In this case, Audubon contends that the Service failed to present a true "no action"

alternative because the alternative it presented included the possibility of water supplied under

the KBRA, which has lapsed. As such, Audubon argues, the Service did not consider the true

status quo situation on the Refuges and therefore lacks an accurate baseline against which to

judge other alternatives.

          In formulating the "no action" alternative for the CCP/EIS, the Service acknowledged

that the availability of an adequate supply of water is a major constraint in providing sufficient

waterfowl habitat on the Refuges. AR 3189. The supply of water is also driven in large part by

factors beyond the Service's control, such as drought, climate change, and existing water

allocation obligations. Because the CCP/EIS is intended to guide refuge management over a

fifteen-year period, the Service concluded that it "was important to disclose how the Service

would work to meet habitat objectives under a variety of potential future water delivery

scenarios." Id.

          To do this, the Service elected to present two scenarios to "bookend" how much habitat

can be developed. Id. The first scenario "represents how water supply is currently allocated in

the Klamath Reclamation Project, in accordance with the 2013 BiOp."4 Id. The second scenario

represents how water would have been allocated under the KBRA, if it had been implemented.

Id. In doing so, the Service acknowledged that Congress failed to take any action to implement

the KBRA, but noted that the parties to the KBRA are working to realize the bargained-for

benefits of the agreements. Id. As such, the Service "still considers this [water allocation under

the KBRA] a reasonable best-case water delivery scenario." Id The two scenarios, the current



4
  The Biological Opinions on the Effects of Proposed Klamath Project Operations from May 21, 2013
through March 31, 2023, on Five Federally Listed Threatened Species, issued on May 31, 2013. AR
3193.

Page 28     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207          Filed 11/18/19   Page 29 of 75




system and the best-case KBRA system, ''were used to bracket the amount of water the refuges

would receive in a wet, average, and dry year." Id. Notably, in "all but the wettest years under

the 2013 BiOp, water deliveries would fall well short of habitat needs," while "[d]eliveries under

KBRA would be greater and more consistent than under the 2013 BiOp, especially during dry

years." AR 3194-95. However, "[n]one of the alternatives rely upon the implementation of the

KBRA," but only use that data to "disclose how the Service would approach habitat management

based on a range of available water supply." AR 4979.

       The Service did not, as Audubon suggests, conceal the severity of the water shortage by

including the KBRA scenario as part of its "no action" alternative. The CCP/EIS is meant to

guide Refuge management for a fifteen-year period and the highly variable supply of water is

driven by factors that are largely beyond the Service's control. By including the KBRA

scenario, the Service simply disclosed how it would manage wildlife and habitat under best-case

conditions and it directly contrasted that "upper bookend" with the current water allocations

system from the 2013 BiOp. AR 3202. On this record, the Court cannot conclude that the

Service failed to present a true "no action" alternative.

               ii.     Other Alternatives

       Audubon also contends that the Service failed to adequately consider other alternatives

for securing additional water for the Refuges. Agencies are required to "[r]igorously explore and

objectively evaluate all reasonable alternatives, and for alternatives which were eliminated from

detailed study, briefly discuss the reasons for their having been eliminated." 40 C.F.R. §

1502.14(a). An agency can explain why it eliminated suggested alternatives from detailed

consideration in response to public comments. Westlands Water Dist. v. U.S. Dep't of Interior,

376 F.3d 853, 870-72 (9th Cir. 2004).



Page 29 - REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207       Filed 11/18/19     Page 30 of 75




         Among the alternatives suggested by Audubon was the acquisition or transfer of existing

water rights for habitat use on the Lower Klamath Refuge. This alternative was suggested during

the comment period and the Service provided a lengthy and detailed response explaining why the

option was not included in the alternative analysis. AR 4966-69. The Service explained that the

water rights in question were the subject of an ongoing state adjudication. Id. "Resolution of the

water rights issues" would "require the issuance of the Klamath Basin adjudication decree under

Oregon water law." AR 4968. "Until the Klamath Basin adjudication is finalized, the

opportunities for acquiring water rights are difficult to evaluate since many rights are not final

yet." Id. "The timeline to the adjudication's final decree is unknown, but is not expected to

occur within the 15 years life cycle of the CCP/EIS. Therefore, the Service considers the options

above infeasible for consideration at this time." Id.; AR 53 (The Service estimates that the

judicial phase of the adjudication will take a minimum of 10-12 years to complete, followed by a

years-long process of applying to the Oregon Water Resources Department to permanently

transfer the water rights); AR 3270-71 ("Given that the first phase of the Klamath Adjudication

took 38 years to complete, it is reasonable to assume that the judicial phase of the adjudication

will not be completed during the 15-year life of this CCP."). On this record, the Court concludes

that the Service provided an adequate justification for not including the acquisition or transfer of

water rights in the alternatives analysis.

         Another alternative advanced by Audubon was "the temporary transfer of [the Service's]

1905 irrigation rights to instream use for the benefit of fish and wildlife on the Refuges." AR 54.

An "instream water right" is "a water right held in trust by the Water Resources Department for

the benefit of the people of the State of Oregon to maintain water in-stream for public use."

ORS 537 .332(3). Such public uses include"[c]onservation, maintenance and enhancement of



Page30     REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL        Document 207       Filed 11/18/19     Page 31 of 75




aquatic and fish life, wildlife, fish and wildlife habitat and any other ecological values." ORS

537.332(5)(b). "In-stream" means "within the natural stream channel or lake bed or place where

water naturally flows and occurs." ORS 537.332(1). However, "[a]n instream water right does

not require a diversion or any other means of physical control over the water." ORS 537.332(3).

The Service rejected the suggested alternative because "[t]he delivery of water to the Lower

Klamath Refuge is not an instream water use." AR 55. Audubon disputes the Service's

conclusion concerning the definition of "instream water use," but the Service met its obligation

under NEPA to "briefly discuss" the reason for the rejecting the proposed alternative.

          Finally, Audubon argues that the Service failed to consider a reduction in lease lands on

the Refuges as an option for achieving Refuge purposes and proper waterfowl management. The

Service did, however, consider both the elimination of lease land farming and the curtailment of

agriculture. AR 3270-71. With respect to the elimination of lease land farming, the Service

determined that "[f]or migrating and wintering waterfowl, food is believed to be the most

limiting resource. As a result, conservation planning for waterfowl outside of the breeding

season is largely focused on providing sufficient foraging habitat." AR 3270. Under the current

system of water rights, "agriculture on the refuge is assured of receiving water each year while

wetland areas are not." Id "Without some degree of water supply reliability, which is provided

through irrigation water, sufficient food resources for waterfowl could not be produced." Id.

With respect to the curtailment of agriculture, the Service determined that "any water savings

from a reduced irrigation program on the refuge would simply make more water available to

higher priority Project water users rather than to refuge wetlands." Id. "In addition, curtailing

agriculture is also likely to result in large weed infestations on lease lands. Weed-infested fields

are seldom used by fall migratory waterfowl." AR 3271. On this record, the Court concludes



Page 31     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207        Filed 11/18/19     Page 32 of 75




that the Service provided an adequate explanation for its decision to exclude the elimination or

curtailment of agriculture on the Refuges from detailed consideration under NEPA.

          c.      The Refuge Act

       Audubon argues that the Service violated the Refuge Act by (1) failing to satisfy the

Secretary's duty to ensure adequate water resources necessary to fulfill refuge purposes, and (2)

delegating authority to the Bureau of Reclamation to administer the lease lands program.

                  i.     Water Resources for Lower Klamath

          The Refuge Act states that the Secretary "shall," among other things, "assist in the

maintenance of adequate water quantity ... to fulfill the mission of the System and the purposes

of each refuge," and "acquire, under State law, water rights that are needed for refuge purposes."

16 U.S.C. § 668dd(a)(4)(F), (G). The issue of water availability on the Klamath Basin is

complicated and involves multiple stakeholders. The Service acknowledges that it may not be

able to provide enough water necessary to achieve refuge purposes in years of drought, as there

are limitations on the Service's ability to acquire water rights or physically obtain water.

          The Service does not have the authority to change the Refuges' junior priority water

rights within the Klamath Basin water rights hierarchy. Moreover, although the Oregon water

rights adjudication granted certain water rights for the Refuges and established the relative

priority of all water rights within the Klamath Basin, the priority of Klamath Reclamation Project

water users relative to each other was not addressed. The issue of within-Project priority must be

determined by the Secretary oflnterior and is currently controlled by contracts between the

Klamath Reclamation Project water users and the United States. The Service and the Bureau of

Reclamation continue to work towards a common understanding of the within-Project priority




Page 32        REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL       Document 207       Filed 11/18/19      Page 33 of 75




for lands on Lower Klamath Refuge that is consistent with both Reclamation's water contracts

and the 2013 BioOp.

          The Service considered the history and the complexity of water rights for the Klamath

Basin when it chose the selected management alternative for each Refuge. The Service set forth

in the CCP that its "objective" for water deliveries on the Lower Klamath Refuge is to "seek to

secure and efficiently distribute water of sufficient quantity and quality to achieve habitat and

population objectives." AR 3814. This objective is consistent with the Refuge Act's directive to

assist in the maintenance of adequate water quantity and quality to fulfill the mission of the

Refuge System. The Service will follow nine different strategies set forth in the selected

alternative for Lower Klamath Refuge to meet the Service's objective. For example, the Service

will "[p]ursue exceptions to the [OWRD's FOD] that would allow the use of irrigation water in

seasonal wetlands, follow the flood fallow agricultural practice, and change the period of use for

irrigation water to year round ...." AR 3225. The Service will also wait to see if another

version of the KBRA will pass through Congress, and if it does not, the Service will "pursue

changes in the type, place of use, and period of use for Lower Klamath and Tule Lake water

rights to ensure sufficient water is available for refuge wetlands." Id. The record also shows

that the Service considered Audubon's proposals and explained why it decided the proposals

were not feasible. AR 4966-69. The Service's selected management alternative with its nine

action plan items is rationally based on the options available to the Service. These action items

to be undertaken by the Service under the CCP illustrate that the Service has complied with the

Refuge Act's instruction to assist in the maintenance of adequate water quantity and quality for

Lower Klamath Refuge and acquire water rights that are needed for refuge purposes.




Page 33     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 34 of 75




                  ii.   Bureau of Reclamation

       The Bureau of Reclamation ("Reclamation") administers the lease lands program on the

Lower Klamath and Tule Lake Refuges pursuant to a Cooperative Agreement with the Service.

AR 4840-63 (Cooperative Agreement). The Agreement authorizes Reclamation to prepare,

solicit, review, and approve lease contracts for the lease lands program. AR 4846-47.

Reclamation is also responsible for compliance and enforcement of lease contracts, lease

extensions and terminations, and collection and deposit of rents. AR 462. The CCP states "[t]he

Service would continue to delegate management of the lease lands program to Reclamation,"

(AR 3247) and "[a]lthough the lease lands are under administrative jurisdiction of the Refuge

Complex, Reclamation administers the agricultural leasing program via a Cooperative

Agreement, including pesticide use, for the Refuge Complex[.]"

       Audubon argues that the CCP violates the Refuge Act by authorizing Reclamation to

continue its involvement in administering the lease lands agricultural programs because the Act

requires that the Refuge System be administered by only the Secretary through the Service. In

support of this argument, Audubon relies on Trustees for Alaska v. Watt, 524 F. Supp. 1303 (D.

Alaska 1981), a case in which the Secretary had transferred to the U.S. Geological Survey

("USGS") lead responsibility for (1) establishing initial guidelines by regulation for conducting

oil and gas exploratory activities on the Arctic National Wildlife Refuge; (2) approving

exploration plans on the refuge; and (3) reporting on the exploration results and the effect further

exploration and development would have on wildlife. Id. at 1305-07. In that case, the court held

that the Secretary had exceeded his statutory authority by delegating "management" activities to

the USGS because the Service was required to control and direct the management of the refuge.

Id. at 1309-10.



Page 34   REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19      Page 35 of 75




       In this case, unlike in Trustees for Alaska, the Service retains ultimate control over all

activities on the Refuges, including how lease land farming is managed, and any stipulations

necessary to ensure that lease land farming is consistent with refuge purposes. The Service's

Compatibility Determinations for lease land farming require Reclamation to apply for a Special

Use Permit annually in order to continue operating the lease land farming program and the

permit must include the stipulations and prescribed habitat mix set by the Service for each

refuge. AR 416 (Lower Klamath); AR 616 (Tule Lake). Therefore, the CCP does not violate the

Refuge Act by allowing Reclamation to continue to administer the day-to-day operations of the

lease land farming program.

       d.      The Kuchel Act

       Audubon argues that the Service failed to define what "necessary existing habitat for

migratory waterfowl" meant at the time of the Kuchel Act's enactment, and subsequently failed

to preserve habitat for migratory waterfowl that existed at the passage of the Act. The Kuchel

Act does not define "proper waterfowl management," so the Service considered several factors

and interpreted the phrase to mean

       providing habitats sufficient to support waterfowl population objectives throughout
       the annual cycle while promoting the highest possible natural biological diversity
       of refuge habitats. A sufficient quantity and diversity of foraging resources should
       be provided that will meet the energy requirements and nutritional demands of all
       waterfowl species. Where feasible, natural foods should be given priority over
       agricultural crops.

AR4515.

       The Service further described its interpretation of the Kuchel Act relative to the Lower

Klamath and Tule Lake Refuges, including the meaning of the phrase "preserve intact necessary

existing habitat." AR 4501. The Service expanded on its interpretation, stating that




Page 35-REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 36 of 75




       Section 1 of the Kuchel Act [which includes the term necessary existing habitat]
       makes clear that Congress' intent was to preserve existing waterfowl habitats on
       the Klamath Basin refuges and prevent waterfowl depredations on agricultural
       crops in the Pacific Flyway. This would occur through proper management of these
       refuges to provide adequate habitat to hold birds until crops had been harvested in
       the Central Valley. Thus, to comply with the Act, it is imperative that the Service
       restores lost waterfowl values and Tule Lake and Lower Klamath Refuges by
       developing strategies that improve and maintain those lands for waterfowl under
       the definition of 'proper waterfowl management,' while also continuing the Refuge
       agricultural leasing program to the extent consistent with proper waterfowl
       management of those lands.

AR4541.

       This passage reveals that the Service included in the CCP a need to restore lost waterfowl

values by developing strategies that improve and maintain the refuges for waterfowl. The

Service's definition of proper waterfowl management references "population objectives," which

the Service explained became the thresholds toward which direct habitat management is targeted.

The Service uses inventory and monitoring of populations to evaluate actual waterfowl

populations and habitats as part of an adaptive management process. This process assumes that

food availability is a key factor limiting waterfowl populations. AR 4536. Because the Kuchel

Act is silent or ambiguous with respect to the meaning of a number of terms and phrases,

including ''necessary existing habitat" and "consistent with proper waterfowl management," the

Service's interpretation of the Kuchel Act is entitled to deference. See Chevron, 467 U.S. at 843-

44 (where Congress has left undefined terms in a statute for an agency to interpret, "a court may

not substitute its own construction of a statutory provision for a reasonable interpretation made

by the administrator of an agency."). Although Audubon raises valid concerns over decreasing

waterfowl populations, the Court finds that the CCP adequately articulates the Service's

interpretation of the need to maintain existing habitats sufficient to support population

objectives.


Page 36   REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207        Filed 11/18/19    Page 37 of 75




       Similarly, Audubon argues that because water availability is contributing td the decrease

in waterfowl populations, the Service is required to prioritize the allocation of water to wetland

habitat over the allocation of water to agricultural uses. As discussed above in response to the

Agricultural Plaintiffs' arguments, the Service has discretion to alter or even eliminate farming

on the refuges if the Service reasonably determines that farming is not consistent with proper

waterfowl management. On the other hand, if the Service can reasonably determine that

allowing the present pattern of leasing is still consistent with proper waterfowl management, then

the Service is not required to reduce the present pattern of leasing.

       On this record, even though the Service acknowledged that limited water resources may

present a challenge in maintaining waterfowl populations, the Service reasonably determined that

the present pattern of leasing is still consistent with waterfowl management because lease land

agriculture provides food for waterfowl and also helps ensure that water will be delivered to the

refuge. As discussed above, there are many factors outside the Service's control that dictates

how and when water is delivered to the refuges. The record shows that the Service considered

whether reducing agricultural leasing would benefit waterfowl during periods of water shortage

and found that water diverted from lease lands would go to higher priority users under the

Klamath Reclamation Project rather than to the Service for refuge wildlife management. AR

64032; AR 4966-69 (describing the Service's ability to use irrigation water for management of

wetlands). The Service concluded that the reliability of water for leased land agriculture assists

in sufficient production of food resources for waterfowl. AR 3233. Moreover, the Service

considered Audubon's criticism of allowing alfalfa farming instead of prioritizing walking

wetlands and explained that Refuge alfalfa and hay fields attract large populations of migrant

waterfowl and are attractive crops to ground nesting birds. AR 3844-45. The Service concluded



Page 37 -REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 38 of 75




that allowing alfalfa and hay farming on the refuge also reduced crop depredation on private

farmland consistent with Section 1 of the Kuchel Act. The record shows that the Service also

considered buying out agricultural leases to eliminate lease land farming and restore the lease

land area to native habitat. AR 3233. The Service determined that this was not a reasonable

option because the food provided to waterfowl from agriculture on Lower Klamath and Tule

Lake Refuges contributes to proper waterfowl management. AR 3270-71 (finding that reducing

agriculture in years of drought would end up reducing food for fall waterfowl, not increasing it).

Although Audubon may disagree with these decisions, based on the complex nature of water

rights in the Klamath Basin, the Service's decisions and explanations in the CCP are not arbitrary

or contrary to law.

          e.      The Clean Water Act

       Finally, Audubon argues that the Service violated Section 313 of the CWA because the

CCP does not ensure compliance with state water quality standards. The CWA generally

prohibits the "discharge of any pollutant" into navigable waters from any point source. 33

U.S.C. §§ 131 l(a), 1362(12). The pollutant at issue here is runoff from agriculture on the Lower

Klamath and Tule Lake Refuges. Runoff from agriculture is considered a "nonpoint source" in

the Ninth Circuit. Oregon Nat. Desert Ass'n v. Dombeck, 172 F.3d 1092, 1096 (9th Cir. 1998).

The State of California regulates nonpoint source discharges from agriculture on the Lower

Klamath and Tule Lake Refuges. Section 313 of the CWA requires each federal agency that has

jurisdiction over any property or is "engaged in any activity resulting, or which may result, in the

discharge or runoff of pollutants shall be subject to, and comply with, all Federal, State,

interstate, and local requirements ... respecting the control and abatement of water pollution ...

." 33 U.S.C. § 1323(a). Put simply, the CWA requires the Service to comply with the State of



Page 38        REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 39 of 75




California's water pollution laws with respect to runoff from agriculture on the leased farmlands

on Lower Klamath and Tule Lake Refuges.

       Regulation of nonpoint source discharge in California falls under California's Porter-

Cologne Act, which is overseen by the State Water Resources Control Board ("State Board") and

administered by nine regional water quality control boards ("Regional Board(s)"). See Cal.

Water Code§§ 13140, 13200. Regional Boards adopt "water quality control plans" (also known

as "basin plans") for bodies of water or regions to establish water quality objectives that serve as

"water quality standards" for purposes of the CWA. Cal. Water Code§§ 13050G), (h), 13240;

see also 40 C.F.R. § 131.3(b), (i). Basin Plans include waste discharger requirements

("WDRs"), which authorize and regulate discharges to waters and implement water quality

standards or objectives established in the basin plan. Cal. Water Code§ 13263(a).

       At issue in Audubon's claim is the "Lower Lost River," a hydrologic area within the

Klamath River watershed and includes lands within the Tule Lake and Lower Klamath Refuges.

AR 33654; AR 33674-75. California categorized Lower Lost River as "impaired," meaning it

fails to meet or exceed established numeric water quality criteria. AR 33660-61. Under the

CWA, states or the EPA must develop total maximum daily loads ("TMDLs") for impaired

waters to identify the maximum amount of pollution that can be delivered to the body of water

such that the water quality standards for that body of water can still be met. 33 U.S.C. §

1313(d)(l)(C). Because the Lower Lost River was listed as impaired, the EPA developed the

Lower Lost River TMDL in 2008. In the TMDL document, the EPA recommended that the

Service "[i]dentify actions to improve water quality as part of the development of the Refuge

[CCP]." AR 33747. The EPA acknowledged that its implementation recommendations are

strictly advisory and that the North Coast Regional Board would be responsible for incorporating



Page 39 REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 40 of 75




a state implementation plan into the ''North Coast Basin Plan." AR 33679. The North Coast

Regional Board then adopted the Lower Lost River 1MDL into its North Coast Basin Plan and

prepared an Implementation Plan dated March 2010.

       The North Coast Basin Plan includes an implementation action that requires the Service

to work with the Bureau of Reclamation, TID, and the Regional Water Board to develop and

implement a Management Agency Agreement that will address the water quality impacts of the

Bureau of Reclamation's Klamath Project. AR 32295; 88549. The North Coast Basin Plan gave

these parties six months to complete the Management Agency Agreement, but also provided that

action items will be evaluated in annual and five-year reassessments by the North Coast Regional

Board. AR 32295; 88549-55. The Management Agency Agreement has yet to be completed.

However, the Service argues that it is not in violation of the Lost River TMDL because the North

Coast Regional Board has also not yet developed WDRs concerning nonpoint discharges for the

Lost River TMDL. AR 4999. It appears that because WDRs authorize and regulate discharges

and implement water quality standards, the WDRs need to be developed before the parties will

agree on the Management Agency Agreement.

       Although the amount of time passed while negotiating the Management Agency

Agreement is not ideal, the Court will not hijack those processes when the responsible

governmental entities-namely the State and Regional Boards-have yet to adopt WDRs to

implement the 1MDL. Moreover, the North Coast Regional Water Board is responsible for

taking enforcement actions for violations of the implementation plan under state law. AR 88554.

On this record, the Board has not taken any enforcement actions and the Court is not in a

position to force them to do so. See Cal. Water Code§§ 13220, 13330 (parties seeking

enforcement of a water quality control plan established under state law must first file a petition



Page 40 - REPORT AND RECOMMENDATION
         Case 1:17-cv-00098-CL       Document 207       Filed 11/18/19     Page 41 of 75




under the Porter-Cologne Act's administrative appeal process and exhaust its administrative

remedies). The Service asserts that it is currently working with the Bureau of Reclamation, TID,

and the North Coast Regional Board to create the Management Agency Agreement, as they are

required to do under state law. Therefore, because the Service has complied with California's

regulatory scheme for water pollution from nonpoint source discharges, the CCP is not in

violation ofCWA § 313.

ID.      WWP Motion for Summary Judgment

         This section will address the Western Watershed Project ("WWP")'s challenge to the

CCP's grazing determination. For the following reasons, WWP's Motion for Summary

Judgment (#98) should be DENIED. The Service's Cross-Motion for Summary Judgment

(#146) should be GRANTED. The Agricultural Plaintiffs' Cross-Motion (#148) should be

GRANTED in part on the issues of whether there were violations of NEPA and the Kuchel Act,

but DENIED insofar as the Agricultural Plaintiffs contest the necessity of a compatibility

determination.

         a.      Clear Lake National Wildlife Refuge

         WWP's challenge to the CCP is specific to the Clear Lake National Wildlife Refuge and

the species that rely on its critical habitat. The Clear Lake Refuge was established by executive

order in 1911 as a preserve and breeding ground for native birds. Clear Lake Refuge covers a

total of33,401 acres in Modoc County, California. AR 3388. The refuge is bounded by the

Modoc National Forest and the Lava Beds National Monument. Id Of the 33,401 refuge acres,

roughly 20,000 acres are open waters of the Clear Lake Reservoir. The Clear Lake Dam and

Reservoir are governed by the United States Bureau of Reclamation as part of that agency's




Page41        REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207        Filed 11/18/19     Page 42 of 75




Klamath Reclamation Project. AR 3390. The Bureau of Reclamation regulates water levels to

meet irrigation purposes. Id.

       Clear Lake Refuge supports both Lost River and shortnose suckers. AR 3396-97. Both

species spawn in Willow Creek, a tributary of Clear Lake. Id Data from 2004 and 2006 showed

that suckers were relatively abundant in Clear Lake, although there was a lower frequency of

large individuals compared to data from the 1990s, which suggests relatively good recruitment,

but low adult survivorship. Id. It is estimated that the construction of the Clear Lake Dam

resulted in larger habitat and better access to spawning tributaries, which caused sucker

populations to increase substantially. AR 3396; The Bureau of Reclamation typically releases

water from Clear Lake between April and October for agricultural irrigation. Id. Water is not

typically released between November and March, except for flood control purposes. Id. Fish

that pass through the Clear Lake Dam are not able to return to Clear Lake, although a mesh

barrier was installed in 1993 to restrict juvenile and adult suckers from leaving the lake during

the irrigation season. Id

          Clear Lake also provides critical habitat for the greater sage grouse. The greater sage

grouse was once widespread, but its population numbers and range have declined sharply in

recent decades. AR 3397. The "U" is a 5,000-acre peninsula in the Clear Lake Refuge that

extends into the lake from the south and is used by the sage grouse year-round. Id The "U" is

home to the last active lek (sage grouse strutting ground/mating area) in the Modoc Plateau. Id.

Over the last 25 years, the sage grouse's use of the 18 leks adjacent to the Clear Lake Refuge has

dropped to zero, while attendance on the "U" lek has declined by 80% since 1992. Id. From late

summer to fall, the lakeshore provides excellent forage for sage grouse chicks as the lake recedes




Page 42     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207         Filed 11/18/19      Page 43 of 75




and forbs 5 emerge on the newly exposed soil. AR 3397. Juniper encroachment, which has

occurred since settlement of the Refuge area, has been identified as one of the greatest risks to

the continued existence of the sage grouse in the area because juniper displaces sagebrush, which

is vital as cover and food for the grouse. AR 3398. "From an aerial view, it becomes readily

apparent that Clear Lake Refuge is like an island of sagebrush surrounded by a sea of junipers."

Id

       b. Cattle Grazing on Clear Lake Refuge

       Cattle grazing has taken place in the Clear Lake area since the late 1800s, long before the

Refuge was established. AR 51880. "Cattle use of the refuge was largely unregulated prior to

the mid-1990s because of inadequate fencing between the refuge and Forest Service grazing

allotments." AR 51878. In recent years, approximately 5,500 acres (600 animal unit months

("AMU"s) around the "U" have been grazed between mid-August and mid-November. AR

3554. The "U" itself does not have any cross fencing, watering sites, or other range

improvement structures. AR 57973. The cattle are confmed to the "U" by a fence running

across the "top" of the "U" and a southeastern boundary fence, as well as by the lake shore itself.

AR 57977. The cattle get water from Clear Lake and so "tend to stay fairly close to the waterline

during their time on the U." Id. The western boundary of Clear Lake Refuge is not fenced. AR

3554. Modoc County, California is an open rage, encumbering the landowner to keep undesired

livestock off their property. Id

        With respect to sage grouse and other birds, the Service noted that grazing livestock can

prevent nesting attempts; cause nest abandonment; trample nests, eggs, and young; and otherwise

disturb ground-nesting birds, particularly when the livestock are released into or removed from


5Generally, forbs are considered broad-leaf, flowering plants that are not grass-like and do not become
woody.

Page 43 -REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207       Filed 11/18/19     Page 44 of 75




the grazing area. AR 506. Regulation oflivestock numbers and monitoring are necessary to

control these negative effects. Id With respect to the Clear Lake sucker fish population, the

Service observed that "[g]razing can adv;ersely affect aquatic environments," but "the Service

has no empirical data that shows current grazing practices adversely affect the primary

constituent elements (PCEs) of critical habitat for suckers in Clear Lake." AR 508.

       A 1980 interagency agreement with the Modoc National Forest has allowed cattle grazed

under U.S. Forest Service permits to access water on approximately 800 acres within the Clear

Lake Refuge boundary. AR 3554. Approximately 300 head of cattle are permitted to graze

under the interagency agreement no earlier than July 15 and only for 23 days. Id. The claimed

benefits of the interagency grazing agreement are reduced fuel and fire threats on the refuge and

enhanced Canada goose grazing. Id.

       c. The Clear Lake Refuge Compatibility Determination

       As part of the CCP/EIS process, the Service issued Compatibility Determinations

("CD(s)") for Clear Lake Refuge. Subject to limited exceptions, the Service may not "initiate or

permit a new use of a refuge or expand, renew, or extend an existing use of a refuge unless the

Secretary has determined that the use is a compatible use and that the use is not inconsistent with

public safety." 16 U.S.C. § 668dd(d)(3)(A)(i). A "compatible use" is any use of a refuge that,

based on "sound professional judgment, will not materially interfere with or detract from the

fulfillment of the mission of the System or the purpose of the refuge." Id. § 668ee(I); 50 C.F.R.

§ 25.12. Sound professional judgment means "a finding, determination, or decision that is

consistent with the principles of sound fish and wildlife management and administration,

available science and resources, and adherence to the requirements of [the Refuge] Act and other

applicable laws." 16 U.S.C. § 668ee(3). In making a compatibility determination, the Service



Page 44 -REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL        Document 207       Filed 11/18/19     Page 45 of 75




must consider the anticipated impacts of the use on the refuge's purpose and on the mission of

the National Wildlife Refuge System. Id. § 26.41(a)(8). In order for the CD to be valid, it must

"[d]escribe the specific areas of the refuge that will be used: habitat types and acres involved

[and] key fish, wildlife, and plants that occur in or use that habitat." 50 C.F.R. § 2.12(A)(6)(b);

AR 64530. The purpose of Clear Lake Refuge is to act as a preserve and breeding ground for the

conservation and protection of native birds and migratory waterfowl, while continuing

agricultural use consistent with that purpose. AR 502.

          The CD for Clear Lake Refuge contemplates limited grazing. AR 502-14. In general, the

Service anticipates that the "traditional grazing program would continue in a similar manner to

how it has been conducted in the past." AR. 503-04. In addition to the traditional grazing

program, the Service proposed a wildfire restoration grazing program during the spring months.

The Service plans to establish two 1,500-acre pastures on the east side of the "U," in an area

damaged by wildfire in 2001. AR 503. These pastures would be grazed by 300-500 cattle from

March 1 to mid-April, with monitoring and experimental plots to "fine tune" the grazing strategy

with respect to the number of cattle, duration and timing." AR 503. "This grazing program

would be phased out if it reduced the presence of exotic annual grasses to a great enough extent

that native perennial grasses, forbs, and shrubs were successfully reestablished." Id No sage

grouse hens are known to nest in the areas under consideration for early spring wildfire

restoration grazing due to a lack of sage brush cover. AR 506. By the time dormant season

grazing would begin on the rest of the "U," potential bird nesting would be over. Id

          The spring wildfire restoration grazing would be used to target the presence and spread of

exotic annual grasses while minimally damaging native, perennial bunchgrasses; and dormant-

season grazing would reduce the height, density, and thatch associated with native and exotic



Page 45     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 46 of 75




grasses, but with minimal effect on their long-term health and survival. AR 511. Fall grazing

would create areas of succulent, short grass preferred by geese. Id. The prescribed grazing

strategies would give native perennial grasses, forbs, and shrubs a competitive advantage; help

restore native habitats; and reduce the abundance of fire fuels and the associated threat of

wildfire. Id. The Service also determined that spring grazing would support the recovery of

sagebrush communities and species such as the sage grouse. Id. The Service concluded that

grazing activities would create some intermittent, short-term, and localized wildlife disturbance

and that nutrients from livestock manure could potentially impact ground and surface waters.

AR 511. "However, the larger and longer-term habitat benefits of a properly conducted program

would far outweigh such negative effects." Id.

       d. NEPA

       WWP contends that the Service violated NEPA by (1) failing to consider alternatives that

included the reduction or elimination of grazing on Clear Lake Refuge and (2) failing to

adequately consider the impacts of grazing on the Clear Lake sage grouse and sucker fish

populations.

               i.      Consideration of Alternatives

       As noted, an EIS must "[r]igorously explore and objectively evaluate all reasonable

alternatives" to the proposed agency action. 40 C.F.R. § 1502.14(a). However, an EIS "need not

consider an infinite range of alternatives, only reasonable or feasible ones." City ofCarmel-By-

The-Sea, 123 F.3d at 1155. "The 'rule ofreason' guides both the choice of alternatives as well

as the extent to which the Environmental Impact Statement must discuss each alternative." Id.

The reasonable range of alternatives is also guided by the "purpose and need" of a project.

League of Wilderness Defenders-Blue Mountain Biodiversity Project, 689 F.3d at 1069.



Page46 REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207         Filed 11/18/19      Page 47 of 75




       The Service considered two alternatives for Clear Lake Refuge: a "no action" alternative,

which would continue the Refuge's current management program (Alternative A); and a

preferred alternative that would increase grazing as part of a wildfire restoration program

(Alternative B). AR 3234-45. WWP makes three arguments for why the Service should have

considered alternatives that included a reduction or elimination of grazing on the Refuge.

       First, WWP contends that grazing conflicts with the Refuge's purpose as a preserve to

native birds and a landscape dedicated to wildlife. Therefore, WWP argues, "a reasonable range

of alternatives would have included analysis of whether a shorter grazing season, smaller grazed

area, or fewer cows---or removal of livestock grazing entirely-would better meet the Clear

Lake Refuge purpose, including providing habitat for native species like sage grouse and ESA-

listed suckers." WWP Mot. Summ. J. at 17 (#98).

       In considering alternatives, an agency need not consider "alternatives which are

infeasible, ineffective, or inconsistent with the basic policy objectives for the management of an

area." Headwaters, Inc. v. Bureau ofLand Mgmnt., 914 F.2d 1174, 1180 (9th Cir. 1990). In

1996, the Service prepared a CD for Clear Lake Refuge that assessed a "no grazing" alternative

and found:

       No grazing would eliminate the close cropped vegetation required by Canada geese
       and other migratory waterfowl and shorebirds as foraging areas (Eberhart,
       Anthony, and Rickard 1989). The loss of lightly grazed exposed waterline areas
       would reduce the amount of preferred forage for pronghorns and sage grouse which
       are refuge emphasis species (Evans 1985; Klebenow 1980, 1981; Salwasser and
       Shimamoto 1981).

AR 64793-94. 6




6
 "Compatibility determinations in existence on October 9, 1997, shall remain in effect until and unless
modified." 16 U.S.C. § 668dd(d)(3)(A)(iv). As the 1996 CD for the Clear Lake NWR predates this
cutoff, it remained in effect until the present CCP was issued.

Page 47 -REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207       Filed 11/18/19     Page 48 of 75




          The 1996 Clear Lake Refuge CD compared the "no grazing" alternative to a managed

grazing program and found that managed grazing offered the best option for refuge emphasis

species (pronghorns and sage grouse) and the best management options. AR 64796.

          When an alternative is eliminated :from detailed study, the agency must briefly discuss the

reasons for elimination. 40 C.F.R. § 1502.14(a). The agency is not required to include this brief

discussion in the alternatives analysis itself and may instead provide the reasons for rejecting an

alternative in response to comments. Westlands Water Dist., 376 F.3d at 870. In this case, the

Service responded to comments arguing for the reduction or elimination of grazing on the Clear

Lake Refuge. AR 4918-19. In its response, the Service noted that the grazing permitted at Clear

Lake Refuge is highly managed and controlled and that such seasonal management helps control

the spread of non-native grasses. AR 4918. The Service also noted that

          Consistent with the Kuchel Act, the Refuge incorporates agricultural practices like
          grazing to help achieve its wildlife and habitat objectives. The use of grazing to
          help meet vegetation objectives like consuming pest and invasive plants, opening
          areas that would otherwise be chocked with vegetation and sub-optimal for use by
          waterfowl, and creating short-grass pasture for migratory birds are examples of this
          approach.... [T]he Service believes expanding this agricultural practice to further
          achieve wildlife objectives is substantially more likely to improve habitat rather
          than degrade it; reducing grazing would have the opposite overall effect.

AR4918-19.

          On this record, the Court concludes that the Service reasonably found that a reduced or

no-grazing alternative was ineffective or inconsistent with the basic policy goals of the Clear

Lake Refuge. The Court further concludes that this determination was adequately supported by

the record. The Service documented that the expansion of native juniper beyond its historic

range was a cause for the abandonment of sage grouse leks as juniper out-competes desirable

vegetation like sagebrush. AR 3239. The Service identified three possible methods for

controlling the spread of juniper: (1) cattle grazing; (2) mechanical methods, like chainsaws and

Page 48     REPORT AND RECOMMENDATION
         Case 1:17-cv-00098-CL         Document 207      Filed 11/18/19     Page 49 of 75




pruning; and (3) chemical methods, like herbicides. Id Chemical methods were not eliminated

from consideration, but the Service noted that "herbicides were unlikely to provide long-term

suppression of annual grasses." AR 3566. In response to comments, the Service noted that

mowing is impractical on Clear Lake Refuge because of the uneven terrain and the risk of fire,

AR 4917, while managed grazing offered the additional benefit of fire fuel reduction. AR 3239.

Fire in sagebrush ecosystems is one of the primary risks to the sage grouse, "especially as part of

the positive feedback loop between exotic invasive annual grasses and fire frequency." AR

55184.

          Second, WWP argues that the Service should have considered the possibility of reducing

grazing by cancelling the long-standing interagency agreement allowing cattle to cross from the

neighboring Modoc National Forest to graze on portions of the Clear Lake Refuge. The Service

rejected the notion of fencing the boundary between the Clear Lake Refuge and the Modoc

National Forest, noting that such a fence was "not biologically desirable," due the risk of sage

grouse collisions with a fence and the restrictions it would impose on the movement of deer and

pronghorn. AR 503. The Service also noted the benefits to the Refuge from grazing under the

interagency agreement, particularly with respect to fuel reduction and fire threat. Id On this

record, the Court concludes that Service reasonably assessed the value of the existing

interagency agreement and rejected the possibility of fencing the boundary as inconsistent with

the Clear Lake Refuge's goals.

          Third, WWP argues that the Service erred by failing to consider a "no action" that

eliminated grazing entirely. Agencies are required to consider an alternative of "no action," 40

C.F.R. § 1502.14(d), but that alternative "may be thought of in terms of continuing the present

course of action until that action is changed." Ass 'n ofPublic Agency Customers, Inc. 126 F.3d



Page 49     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207        Filed 11/18/19   Page 50 of 75




at 1188 (internal quotation marks and citation omitted). Managed grazing is indisputably a

historical use of the Clear Lake Refuge and so the CD appropriately considered the continuation

of that use in formulating the "no action" alternative.

                 ii.    Sage Grouse and Suckers

       WWP argues that the Service further violated NEPA by (1) failing to take the requisite

"hard look" at the negative effects of grazing on both the sage grouse and the sucker species; and

(2) failing to consider the cumulative effects of grazing on the sage grouse and suckers.

                        a. Hard Look

       As previously noted, NEPA imposes procedural requirements "designed to force agencies

to take a 'hard look' at the environmental consequences" of the proposed action. Lands Council,

395 F.3d at 102.

          With respect to the sage grouse, WWP argues that the Service failed to consider the

harmful effects of the proposed spring grazing on the "U." WWP contends that this grazing is

proposed to be intensive and to take place during the nesting season of the sage grouse, with

attendant risk of disruption. As noted in the previous section, the grazing under consideration is

a limited and monitored program of wildfire restoration grazing. The Service has tracked radio-

marked sage grouse since 2005 and found that no hens are known to nest in the proposed grazing

area due to the lack of sage brush cover. AR 3575.

          The Service also documented consideration of the negative effects of grazing on sage

grouse, generally. AR 3566 ("If not properly managed, grazing can cause an excessive reduction

in vegetation height,"); 3569-71 (discussing the negative effects of grazing generally and on the

sage grouse specifically and stressing the importance of management). The Service also

responded to comments on the negative effects of grazing, including comments from WWP. AR



Page 50     REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL        Document 207        Filed 11/18/19     Page 51 of 75




4908; 5139-40; 5147-48; 5216-17; 5231. "Although an agency's actions under NEPA are

subject to careful judicial scrutiny, courts must also be mindful to defer to agency expertise,

particularly with respect to scientific matters within the purview of the agency." Klamath-

Siskiyou Wildlands Center v. Bureau ofLand Mgmnt., 387 F.3d 989,993 (9th Cir. 2004). On

this record, and considering the deference the Service is entitled to, the Court concludes that the

Service took the requisite hard look at the effects of grazing on the sage grouse before

determining that strictly managed grazing should be permitted on the Clear Lake Refuge.

          WWP also argues that the Service ignored the impact of grazing on the suckers and their

habitat. The Service acknowledged that grazing can "adversely affect aquatic environments,"

but the Service had "no empirical data that shows that current grazing practices adversely affect

the primary constituent elements (PCEs) of critical habitat for suckers in Clear Lake." AR 508;

5154. For example, "excessive grazing" can, "if livestock were allowed access to surface waters,

create turbidity." AR 3558. However, "[b]ecause grazing to help control invasive species at the

refuge is localized and seasonal, these impacts are likely to be only occasional, of short duration

and no more than minor." Id

          WWP argues that the Service was obliged to conduct its own research and create data to

determine if suckers are adversely affected by grazing on Clear Lake Refuge. However, "an

agency is under no obligation to conduct new studies in response to issues raised in the

comments, nor is it duty-bound to resolve conflicts raised by opposing viewpoints." Block, 690

F.2d at 772.

          On this record, the Court concludes that the Service took the requisite "hard look" at the

potential negative effects of grazing on the Clear Lake suckers.




Page 51     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207       Filed 11/18/19     Page 52 of 75




                        b. Cumulative Effects

          "NEPA requires that where several actions have a cumulative environmental effect, this

consequence must be considered in an EIS." Te-Moak Tribe ofW. Shoshone ofNevada v. US.

Dep 't ofInterior, 608 F.3d 592, 602 (9th Cir. 2010) (internal quotation marks, alterations, and

citations omitted). "Cumulative impact is the impact on the environment which results from the

incremental impact of the action when added to the other past, present, and reasonably

foreseeable future actions regardless of what agency (Federal or non-Federal) or person

undertakes such other actions." 40 C.F.R. § 1508.7. "Cumulative impacts can result from

individually minor but collectively significant actions taking place over a period of time." Id

          In this case, WWP argues that the Service failed to consider the cumulative impacts of

grazing on the areas surrounding the Clear Lake Refuge, particularly on the Modoc National

Forest, on the sage grouse and Clear Lake suckers. WWP contends that the Service considered·

the Clear Lake NWR "in a vacuum," and ignored the wider context of sage grouse and sucker

populations.

          With respect to the sage grouse, the Service considered that its proposed grazing would

improve sagebrush to the benefit of the sage grouse. AR 505. "This is especially important

because the Refuge and the immediately surrounding area is the core area for the sage grouse

recovery in the Devil's Garden/Clear Lake Population Management Unit (Clear Lake Sage

Grouse Working Group, 2010)." Id. "[E]arly spring grazing and dormant-season grazing are

both actions included in the conservation strategy for recovery of sagebrush habitat and sage

grouse in the Devil's Garden/Clear Lake Population Management Unit." Id. Besides the Service

itself, the Devil's Garden/Clear Lake Population Management Unit is made up of the Bureau of

Land Management, the California Department of Department of Fish and Game, the U.S. Forest



Page 52     REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL        Document 207       Filed 11/18/19    Page 53 of 75




Service-Modoc National Forest, local landowners, the Natural Resources Conservation Service,

and the University of California Cooperative Extension. AR 80008. The record shows that the

Service not only considered the cumulative effects of actions in the surrounding area, but

coordinated with other agencies and entities to formulate its policy with respect to the sage

grouse.

          With respect the suckers, the Service expressly considered the cumulative effects of

grazing. AR 3718-19; see also AR 126-27 ("Based on available species occurrence data,

knowledge of seasonal habitat usage, discussions with species experts, and implementation of

best management practices, management actions outlined above and in the CCP/EIS may affect,

but are not likely to affect Lost River or shortnose suckers.").

          On this record, the Court concludes that the Service appropriately considered the

cumulative effects of its managed grazing program with respect to both the sage grouse and the

suckers.

          e. The Kuchel Act and the Refuge Act

          Similar to its argument under NEPA, WWP argues that the Service violated the Kuchel

Act by not considering alternatives under the CCP where livestock grazing at Clear Lake Refuge

is reduced or eliminated. Under the Kuchel Act, the Clear lake Refuge was to be "dedicated to

wildlife conservation ... for the major purpose of waterfowl management, but with full

consideration to optimum agricultural use that is consistent therewith." 7 Pib. L. No. 88-567, 8

Stat. 850 (Sept. 2, 1964). WWP suggests that the Service has taken the position that the Kuchel

Act requires it to authorize the same levels oflivestock grazing as previously permitted or that it

lacks the authority to consider alternatives that would reduce or eliminate grazing. The Record

does not reflect this suggestion and the Service is adamant that it has not taken such a position.



Page 53     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207      Filed 11/18/19     Page 54 of 75




In fact, WWP does not point to anywhere in the record where the Service has stated it believes

such an assertion. Instead, the Service recognizes that under the Kuchel Act, its allowances of

livestock grazing on the Refuge is subject to its consistency with wildlife conservation. AR 502.

       WWP argues that the Service also violated the Refuge Act by making compatibility

determinations for grazing that lack rational basis and are contrary to refuge purposes given the

impacts grazing has on sage grouse, suckers, and other wildlife. As previously discussed, the

Refuge Act mandates that the Service shall not allow any use of a refuge "unless [the Service]

has determined that the use is a compatible use." 16 U.S.C. § 668dd(d)(3)(A).

          Regarding the Service's approval of grazing on the "U," WWP argues that the Service's

explanation that grazing would be used to restore sagebrush habitat for sage grouse and other

species lacks support from the record. The record shows that the Service analyzed the potential

impacts of grazing through an examination of scientific literature and ground observations, and

determined that grazing would be beneficial to Clear Lake Refuge's habitat goals to target the

presence and spread of non-native plants while minimally damaging native plants, which would

support the recovery of sagebrush and species such as sage grouse. AR 502-511; see also AR6

947 ("Prescribed spring or fall grazing can be used as a tool to reduce the seed poll and biomass

of exotic annual grasses."); AR 80038, 69470, 72338, 73878, 74136, 76355, 80000, 85699,

120581 (scientific studies supporting the Service's decision that managed livestock grazing can

be used as a tool to maintain and enhance sage grouse habitat); AR 4908-09, 4918-19, 5145-46

(Service's responses to comments criticizing grazing on the Refuge). As mentioned above, the

Service determined that the primary threats to sage brush habitat on Clear Lake Refuge are from

western juniper encroachment and fire (AR3239), and the best management strategy to combat




Page 54     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19     Page 55 of 75




these threats is to allow limited livestock grazing. The Service approved spring grazing on the

"U's" upland habitat from March 1 through mid-April because the Service found that

       early or middle spring, fast-growing annual grasses like cheatgrass and medusahead
       can be very palatable and preferentially selected by grazing livestock over native
       perennial bunchgrasses. High-intensity, short-term, targeted grazing in the uplands
       at this time of year would preclude these exotic annual grasses from maturing,
       setting seeds, and reproducing, yet would be expected to minimally damage the
       more-slowly growing native, perennial bunchgrasses.

AR 505 (citing Strand, E.K. and K.L. Launchbaugh, Livestock Grazing Effects on Fuel Loads for

Wild/and Fire in Sagebrush Dominated Ecosystem (2013) (AR94904)). Despite WWP's best

efforts to argue otherwise, the Service's explanation that grazing would help restore the

sagebrush habitat is supported by the record and based on sound professional judgment.

       Regarding the Service's approval of grazing on the shoreline habitat, WWP argues that

the Service "failed to provide a logical explanation or rationale for allowing livestock grazing on

the Clear Lake shoreline where it harms endangered suckers" and forces the sage grouse to

compete for food resources. The prior 1996 Compatibility Determination considered a "no

livestock grazing" alternative and found that alternative to be less desirable because although it

may benefit endangered fishes inhabiting the lake, "[n]o grazing would eliminate the close

cropped vegetation required by Canada geese and other migratory waterfowl and shorebirds as

foraging areas." AR 64794. The Service further determined that the loss of lightly grazed

exposed waterline areas would reduce the amount of preferred forage for pronghorns and sage

grouse which are "refuge emphasis species." Id Moreover, In January 2017, the Service

completed a biological assessment ("BA") to assess how its actions under the CCP would affect

endangered species on the Refuge. AR 85. WWP argues that the BA notes that grazing at Clear

Lake Refuge has the potential to impact suckers and their habitat, so therefore, it supports their

argument that livestock grazing harms the suckers. However, the Service points out that the BA


Page 55 -REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207        Filed 11/18/19      Page 56 of 75




notes that grazing may impact sucker habitat, but ultimately concludes that there would only be

minor effects from the grazing program. AR 126-27; 3571. The Service considered and

discussed potential impacts to the suckers from grazing on the Refuge even though it had "no

empirical data that shows current grazing practices adversely affect" sucker habitat. AR 508.

The Service acknowledged that grazing on the shoreline can adversely affect aquatic

environments and commits to implementing conservation measures that resulted from the intra-

Service ESA consultation, which are set forth in the BA for the implementation of the CCP. AR

3571; 100-102. Therefore, the Service did provide a logical rationale for allowing livestock

grazing on the shoreline habitat and did not ignore impacts to the suckers or the sage grouse.

       The fact that the Service and WWP came to different conclusions about grazing and

habitat management does not mean that the Service's decisions are contrary to law. WWP is

asking this Court to perform its own scientific review of the studies in the record to conclude that

the Service ignored important scientific evidence, but that is not the Court's role. The Court is

not to substitute its scientific judgment for that of the Service, especially with "respect to

scientific matters within the purview of the agency." See Klamath-Siskiyou Wildlands Ctr., 387

F.3d at 993 (citation omitted). "An agency's actions need not be perfect; [courts] may only set

aside decisions that have no basis in fact .... " Forest Guardians v. U.S. Forest Serv., 329 F.3d

1089, 1099 (9th Cir. 2003).

       For all the reasons mentioned above, the Service's determination that grazing on the

Clear Lake Refuge is compatible with the Refuge's purposes is factually based on the sound

professional judgment of the Service. Therefore, the Service did not violate the Kuchel Act or

the Refuge Act in making its compatibility determination for livestock grazing.




Page 56- REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL            Document 207         Filed 11/18/19   Page 57 of 75




IV.       CBD's Motion for Summary Judgment

          This section will address the Center for Biological Diversity ("CBD")'s challenge to the

CCP/EIS's preservation of the status quo for agricultural use of pesticides on the Lower Klamath

Refuge and the Tule Lake Refuge. For the following reasons, the Court recommends that CBD's

Motion (#118) be DENIED and the Service's Cross-Motion (#143) be GRANTED. The

Agricultural Plaintiff's Cross-Motion (#145) should also be DENIED.

          a.        Lower Klamath Refuge

          Lower Klamath Refuge was established in 1908 as a preserve and breeding ground for

native birds. AR 3144. "The Lower Klamath Refuge is the largest in the complex and contains a

varied mixture of intensively managed shallow marshes, open water, grassy uplands, and

croplands." Id. Lower Klamath Refuge covers approximately 50,913 acres in northeastern

Siskiyou County, California and Klamath County, Oregon. AR 3141.

          Farming on Lower Klamath is a combination of lease land and cooperative farming

program land. The Lower Klamath Refuge "lease lands" are in Area K, which covers 6,253

acres, of which 5,605 acres are irrigated. AR 3146. The Lower Klamath Refuge lease land is

primarily used for grazing, haying, and the growing of barley, oats, and wheat. AR 3380. No

row crops7 are grown on the Lower Klamath lease lands. AR 3385. Pest control on the lease

lands is handled through the 1998 Final Environmental Assessment for an Integrated Pest

Management Plan for Leased Lands at Lower Klamath and Tule Lake National Wildlife Refuges

Oregon/California (the "1998 IPM."). Id.

          The cooperative farmlands on Lower Klamath Refuge are used exclusively for cereal

grain cultivation, primarily barley, with the farmer agreeing to leave between 25% and 33% of



7
    A row crop is a crop (as com or cotton) that is usually planted in rows.

Page 57        REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207        Filed 11/18/19      Page 58 of 75




the crop standing for wildlife consumption. AR 3146, 3374. The cooperative fanner provides

all seed, fertilizer, pesticide, equipment, fuel, and labor, while the Service provides land, water,

and irrigation services. AR 3374. Standing and waste grain left in fanned fields provide "a

highly-sought, high-energy food source for some waterfowl species, pheasants, and sandhill

cranes during the fall and early winter months." AR 3360. "A variety of management

techniques are used on the refuge cooperative farmlands to combat pests and help ensure

successful crop yields," including the use of pesticides. AR 3380. "Cooperative fanners are

allowed to use the same suite of pesticides on the same crops and pests with the same best

management practices (BMPs) as those used by individuals fanning the lease lands on the

refuge." Id. Between 2011 and 2015, less than 1,000 acres each year were chemically treated

for pest control as part of the cooperative fanning program. Id.

       b.      Tule Lake Refuge

       Tule Lake Refuge was established in 1928 to serve as a refuge and breeding ground for

wild birds and animals. AR 3152-53. Tule Lake Refuge covers 39,116 acres, consisting mostly

of lands "reclaimed" from under the waters of the historic Tule Lake. AR 3405. "Tule Lake

[Refuge] consists of two open water sumps (reservoirs totaling 13,000 acres) surrounded by

croplands." Id Approximately 14,800 acres of the surrounding area is fanned by lessees of the

Bureau of Reclamation. Id. The Tule Lake lease lands are divided into 168 lots and used to

grow barley, oats, wheat, onions, potatoes, and alfalfa. Id Barley, wheat, and oats comprise

most of the acreage, while potatoes are the dominant row crop. Id All lease land crops are

harvested, leaving crop residues as a major food resource for waterfowl. Id.

        Cooperative farming on Tule Lake Refuge takes place on 2,250 acres divided into 18 lots.

AR 3426. Rather than make a lease payment for use of the Refuge lands, the cooperative



Page 58 - REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207        Filed 11/18/19     Page 59 of 75




farmers leave between 25% and 33% of the small grain crop standing for wildlife use. Id.

Cooperative farmers are permitted to grow barley, oats, wheat, potatoes, and onions. AR 3425.

The Service is currently granting longer agreements to farmers with the provision that they

transition to organic farming. Id.

       Pesticides are permitted on both the Tule Lake lease lands and cooperative farmlands in

accordance with the IPM approach, although pesticide application on cooperative farm fields are

"relatively minor." AR 3426.

          c.      1PM and PUP

          The Service adopted the 1998 IPM (Integrated Pest Management Plan) for leased lands at

Lower Klamath and Tule Lake National Wildlife Refuges. AR 110734. As part of the CCP/EIS,

the Service intends to adopt an IPM for the non-lease lands on the Refuges, known as the

Klamath Basin Nation Wildlife Refuge Complex Integrated Pest Management Program for

Cooperative Farming, Habitat Restoration, and Maintenance Activities. AR 4786 (Appendix Q).

          The IPM is a scientifically based, adaptive management process and "an interdisciplinary

approach utilizing methods to prevent, eliminate, contain, and/or control pest species in concert

with other management activities on refuge lands and water to achieve wildlife and habitat

management goals and objectives." AR 4787.

          All pesticide usage (including pesticide, target species, application rate, and
          methods of application) must comply with the applicable federal (FIFRA) and state
          regulations pertaining to pesticide use, safety, storage, disposal, and reporting.
          Before pesticides can be used to eradicate, control, or contain pests on refuge lands
          and waters, pesticide use proposals (PUPs) are prepared and approved consistent
          with Service policy (569 FW 1). PUP records provide a detailed time-, site-, and
          target-specific description of the proposed use of pesticides on the refuge. All PUPs
          are created, approved, approved with modification, or disapproved, and stored in
          the Pesticide Use Proposal System (PUPS), which is a centralized database
          accessible on the Service's intranet ... Only Service employees are authorized to
          access PUP records through this database ....


Page 59        REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207       Filed 11/18/19     Page 60 of 75




       Cost is not the primary factor in selecting a pesticide for use on a refuge. If the
       lease expensive pesticide would potentially hann natural resources or people, then
       a different product is selected, if available. The most efficacious pesticide available
       with the least potential to degrade environmental quality (i.e., soils, surface water,
       and groundwater) and the least potential to affect native species and communities
       of fish, wildlife, plants, and their habitats would be acceptable for use on refuge
       lands in the context of an IPM approach.

AR4794-95.

       The IPM also describes the best management practices (BMPs) for the handling, mixing,

and application of pesticides. AR 4796-97. BMPs are meant to minimize or eliminate potential

pesticide effects to non-target species and sensitive habitats, as well as degradation of water

quality. AR 4796.

          Pesticides can only be used on refuge lands, including croplands, after approval of a

pesticide use proposal ("PUP"). AR 4801. A PUP is a "concise document that describes the

type of chemical proposed for use, the pest intended for control, the general treatment site, and

any sensitive areas near the treatment site that may need special attention." AR 3385.

"Ecological risks assessments as well as characteristics of environmental fate and potential to

degrade environmental quality for pesticides are documented in Chemical Profiles." AR 4801.

"In general, only pesticide uses with appropriate BMPs ... that would have minor, temporary, or

localized effects on refuge biological resources and environmental quality (threshold values not

exceeded) are approved." AR 4801-02.

          The PUPs that authorize the use of pesticides on the Refuges' lease lands are prepared at

the beginning of the agricultural season after review by the Lease Land PUP Committee. AR

3386. "These pesticides are authorized specifically for agricultural use whether on lease lands or

cooperative farming units." Id. Although up to 100 PUPs may be authorized each year, less than

half of the approved pesticides are used. Id. The application of pesticides is tracked at the


Page 60     REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL        Document 207       Filed 11/18/19     Page 61 of 75




Refuge Complex level based on the use numbers submitted by the farmers. Id Pesticide

application will vary according to availability of water and weather conditions. Id Fallowing of

fields allows weeds to grow, which results in additional pesticide use in following years. Id A

wet spring season also increases the number and type of pests to be controlled. Id

          d.      Incorporation of 1PM and PUP in the CCP

          The CCP/EIS considered a number of alternatives for management of the Refuges. A

number of features were common to all of the alternatives considered for management of Lower

Klamath and Tule Lake Refuges. Among these was an adaptive management approach, under

which the Refuge managers and biologists would be able to adjust management "as on-the-

ground monitoring reveals the results of previous habitat management practices, as other new

information is developed, or as the needs of waterfowl populations change." AR 3192 (Lower

Klamath); 3245 (Tule Lake).

          "Conservation planning for migrating and wintering waterfowl is based on the

fundamental premise that food is the resource that limits population performance." AR 3192.

Farming was therefore also included in all considered alternatives. AR 3196-97; AR 3247-48.

This includes the use of pesticides consistent with the IPM approach, described in the preceding

section. AR 3197 (Lower Klamath) 3248 (Tule Lake).

          The parties agree that all alternatives rely on the PUP process to determine whether a

particular pesticide may be applied on the Refuges. For Lower Klamath Refuge, Alternative A,

the ''No Action" alternative, involved (1) pest management guided by the 1998 IPM; (2)

chemical applications evaluated and permitted through the PUP process; (3) mapping and

controlling priority weed species with an emphasis on protecting high-priority wildlife habitats;




Page 61        REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207       Filed 11/18/19     Page 62 of 75




(4) reduce populations of nuisance species; and (5) use flood fallow agricultural practice in

management units every five to eight years as needed manage invasive plants. AR 3229.

       Lower Klamath Refuge Alternative B is "Same as A" with the addition of (1) formalizing

ongoing pest management for cooperative farming and general pest management activities under

an IPM program; (2) using GPS to monitor weed populations; (3) expanding the use ofnon-

pesticide tools for controlling invasive species in wetland and upland units; and (4) developing a

program for managing berms to reduce invasive species cover and improve cover for nesting

waterfowl and other species. AR 3229. Alternative Dis identical to Alternative B with respect

to pest control. Id

       Lower Klamath Refuge Alternative C, the Service's preferred alternative, is "Same as B"

with the addition of"pursuing a partnership with the states of California and Oregon to develop

and operate a portable decontamination station(s) near boat launches on the refuge" to prevent

the introduction of aquatic invasive species. AR 3229.

          Three alternatives were considered for pest control on Tule Lake Refuge. Alternative A,

the "No Action" alternative, involves (1) pest management on lease land farming guided by the

1998 IPM; (2) chemical evaluation and permitting of pesticides through the PUP process; (3)

reducing the populations of nuisance species; (4) scouting, mapping, and controlling priority

weed species with an emphasis on protecting high-priority wildlife habitat; and (5) periodically

monitoring refuge waterbodies for pesticides. AR 3267.

          Tule Lake Refuge Alternatives B and C are identical with respect to pest control and are

the "Same as A'' with the addition of (1) formalizing pest management for cooperative farming

and general pest management activities under an IPM program; (2) developing a program for

managing berms to reduce invasive species cover and improve cover for nesting waterfowl; (3)



Page 62     REPORT AND RECOMMENDATION
          Case 1:17-cv-00098-CL           Document 207         Filed 11/18/19      Page 63 of 75




using GPS to monitor invasive plant populations and treatment actions; (4) partnering with

Oregon and California to develop and operate a decontamination station near boat launches to

prevent the introduction of invasive species; and ( 5) periodically conducting water, sediment,

and fish and wildlife monitoring in refuge waterbodies to ensure pesticides are at concentrations

below those having an adverse effect to listed species and other wildlife. AR 3267. Alternative

C is the Service's preferred alternative. Id.

          e.      NEPA

          CBD alleges the Service violated NEPA by (1) failing to consider alternatives to the

status quo usage of pesticides; (2) failing to take a hard look at the direct, indirect, and

cumulative effects of the use of pesticides on the Refuges; and (3) deprived the public of

meaningful participation in the decision-making process by failing to provide high quality

information in the CCP/EIS. Agricultural Plaintiffs contend that CBD lacks standing to maintain

this challenge.

                  i.      Standing

          "To establish standing, a plaintiff must show that (1) he or she has suffered an injury in

fact that is concrete and particularized, and actual or imminent; (2) the injury is fairly traceable

to the challenged conduct; and (3) the injury is likely to be redressed by a favorable court

decision." WildEarth Guardians, 975 F.3d at 1154 (internal quotation marks and citation

omitted). In this case, the Agricultural Plaintiffs contend CBD cannot demonstrate an injury in

fact that is concrete and particularized and actual or imminent because CBD cannot trace a

connection between individualized pesticide use and specific environmental harm. 8




8   There is no challenge to CBD' s organizational standing to act on behalf of its members.

Page 63        REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207        Filed 11/18/19      Page 64 of 75




       "The 'injury in fact' requirement in environmental cases is satisfied if an individual

adequately shows that she has an aesthetic or recreational interest in a particular place, or animal,

or plant species and that that interest is impaired by a defendant's conduct." Ecological Rights

Found v. Pac. Lumber Co., 230 F.3d 1141, 1147 (9th Cir. 2000). "[A]n individual can establish

'injury in fact' by showing a connection to the area of concern sufficient to make credible the

contention that the person's future life will be less enjoyable-that he or she really has or will

suffer in his or her degree of aesthetic or recreational satisfaction-if the area in question

remains or becomes environmentally degraded." Id at 1149. "A showing of procedural injury

lessens a plaintiffs burden on the last two prongs of the Article III standing inquiry, causation

and redressability." Salmon Spawning & Recovery Alliance v. Gutierrez, 545 F.3d 1220, 1226

(9th Cir. 2008). "Plaintiffs alleging procedural injury must show only that they have a

procedural right that, if exercised, could protect their concrete interests." Id. (internal quotation

marks and citation omitted, emphasis in original).

          CBD has submitted declarations from its members describing their use and enjoyment of

Lower Klamath and Tule Lake Refuges. CBD member Jeffery Miller described visiting the

refuges for bird-watching and affirms that he has "a personal and professional interest in seeing

and experiencing the native bird and wildlife species and habitats in the complex, and will be

harmed if these species do not return or their health is impaired because of exposure to

agricultural pesticides on its refuges." Miller Deel. (#122). CBD member Brett Hartl similarly

describes his use of the refuges to observe wildlife and "enjoy the aesthetic beauty of these

public lands." Hartl Deel. (#123). Hartl affirms that he intends to return to the refuges in an

effort to observe the Yellow Rail bird and that he has "dedicated my life to the preservation,

protection, and restoration of biodiversity, native ecosystems, and public lands, and I am very



Page 64     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207       Filed 11/18/19     Page 65 of 75




concerned that the Service's failure to adequately analyze, consider, and prevent the use of

agricultural pesticides in the Klamath Basin National Wildlife Refuge Complex will adversely

affect those interests and my life's work." Id.

          On this record, CBD has shown that its members have a connection to the Refuges and an

interest in their recreational and aesthetic value. CBD has also demonstrated a credible

contention that the continued use of pesticide on the refuges presents a real risk that its members'

interest in the refuges will be impaired. CBD is not, as the Agricultural Plaintiffs suggest,

required to demonstrate a specific environmental harm flowing from pesticide use in order to

establish standing. See Ecological Rights Found., 230 F.3d at 1151 ("Requiring the plaintiff to

show actual environmental harm as a condition for standing confuses the jurisdictional inquiry

(does the court have the power under Article III to hear the case?) with the merits inquiry (did

the defendant violate the law?)"). The Court also notes that CBD is asserting a procedural injury

with respect to the Service's decision to allow the continued use of pesticides on the Refuges.

CBD is therefore only requited to show that it has a procedural right that, if exercised, could

protect its members' interests. See Salmon Spawning, 545 F.3d at 1226. The Court concludes

that CBD has made the required showing and that it has standing to maintain this challenge.

                 ii.    Consideration of Alternatives

          As noted, an EIS must "[r]igorously explore and objectively evaluate all reasonable

alternatives" to the proposed agency action. 40 C.F.R. § 1502.14(a). However, an EIS "need not

consider an infinite range of alternatives, only reasonable or feasible ones." City of Carmel-By-

The-Sea, 123 F.3d at 1155. "The 'rule ofreason' guides both the choice of alternatives as well

as the extent to which the Environmental Impact Statement must discuss each alternative." Id.




Page 65     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL            Document 207     Filed 11/18/19     Page 66 of 75




The reasonable range of alternatives is also guided by the "purpose and need" of a project.

League of Wilderness Defenders-Blue Mountain Biodiversity Project, 689 F.3d at 1069.

       In this case, CBD contends that all the alternatives continue the status quo with respect to

the approval and use of pesticides on the refuges and that the Service failed to consider any

alternatives that would have reduced or eliminated the use of pesticides. For example, CBD

argues that the Service should have considered a prohibition on certain types of insecticide or

restricting the cultivation of pesticide-intensive row crops like onions and potatoes.

          The formulation of alternatives must be guided by the purpose and need of the project.

As part of the CCP/EIS for Lower Klamath and Tule Lake Refuges, the Service was obliged to

consider and incorporate the requirements of the Kuchel Act into its purpose and need analysis.

The Service concluded that proper waterfowl management was the major purpose of the Kuchel

Act, with additional secondary purposes related to agriculture. AR 3186. Among those

secondary agricultural purposes, the Service concluded that it was obliged to continue the

"present pattern ofleasing," if consistent with waterfowl management. Id. "For the 'present

pattern of leasing' to be consistent with proper waterfowl management, the service determined

that the overall program must provide sufficient food resources to support population objectives

for waterfowl (dabbling ducks and geese) during the spring and fall migration." Id "In addition,

post-harvest farming practices and other practices must be implemented in a way that will

increase the attractiveness of fields for foraging waterfowl and disperse waterfowl use as widely

in the leased lands as possible." Id.

          Consistent with that purpose and need, the Service determined that any alternatives must

be formulated in such a way as to provide enough forage for waterfowl on the refuges. The

Service explored the waterfowl food needs in an extensively documented bioenergetics model.



Page 66     REPORT AND RECOMMENDATION
            Case 1:17-cv-00098-CL        Document 207        Filed 11/18/19     Page 67 of 75




 AR 4556. The Service used that information to guide its formulation of alternatives to ensure a

 sufficient supply of forage for the waterfowl populations. AR 3188-89 (Lower Klamath); 3190-

 91 (Tule Lake). The Service contends that the elimination of pesticides would result in the loss

 of forage grains for migrating waterfowl and the expansion of nuisance weeds into waterfowl

 habitat.

            CBD raised its objection to lack of pesticide-reducing alternatives during the comment

 period for the CCP/EIS, arguing that the Service "should also include alternatives that would

· result in reduction of pesticides, which would also assist in reaching the goal of all agricultural

 uses managed organically. These alternatives could include prohibition of the use of insecticides

 on all lease lands and cooperative units and prohibition of crops that intensively use pesticides,

 such as onions and potatoes, and other row crops." AR 5162. In response, the Service stressed

 that, while chemical pesticides were an option of last resort, they remained a necessary tool for

 pest control, saying

            The highly alternated nature of the refuge environment and surrounding area
            necessitates a wide range of tools for IPM (see 569 FW 1), including the application
            of pesticides when warranted. Therefore, the Service believes it is unreasonable to
            include the prohibition of synthetic chemical pesticides in the action alternatives.
            Such an alternative was considered and but regected [sic] in the 1998
            Environmental Assessment for the Integrated Pest Management Program for
            Leased Lands at Lower Klamath and Tule Lake National Wildlife Refuges. While
            desirable, the Service will not make organic agriculture a strict requirement of
            either lease land or cooperative farm units because organic agriculture is dependent
            on a consistent water supply and external economic forces that are beyond our
            control. The Preferred Alternatives at both Lower Klamath and Tule Lake Refuges
            would include expanding incentives such as lease extensions for farmers that
            manage fields organically. Each of the alternatives includes strategies to reduce the
            use of pesticides through 1PM. These tools range from flood/fallow for quackgrass
            control on Lower Klamath Refuge to grazing, mowing, and prescribed burning, to
            walking wetlands on Tule Lake NWR, in addition to incentives for organic
            agriculture on both of these Refuges.

 AR 5162.

 Page 67      REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207        Filed 11/18/19     Page 68 of 75




          As noted in that response to CBD's comment, the Service expressly relied on the findings

made during the formulation of the 1998 IPM with respect to pesticide usage. The long-term

goal of the 19981PM program was "to minimize the use of pesticides associated with

agricultural practices on the leased lands over time." AR 111206. During the development of

the 1998 IPM, one of the alternatives the Service considered was transitioning from synthetic

pesticides to long-term organic management. AR 111226. The Service rejected that alternative

in part because it would result in a substantial reduction of grain stubble for waterfowl feeding,

which would result in "a major and irretrievable impact on waterfowl." AR 111288-89. The

Service also considered an alternative that called for substantially reduced pesticide use, but

rejected that alternative as impractical because it would result in the loss of crops and wildlife

habitat due to pests, including noxious weeds. AR 111231.

          "Deference to an agency's technical expertise and experience is particularly warranted

with respect to questions involving ... scientific matters." West/ands Water Dist., 376 F.3d at

871 (quoting United States v. Alpine Land & Reservoir Co., 887 F.2d 207,213 (9th Cir. 1989)).

In formulating the alternatives in this case, the Service carefully weighed its options against the

need to ensure an adequate supply of food for waterfowl on the refuges. It reasonably concluded

that eliminating or substantially reducing the use of pesticides would result in an irretrievable

loss of forage for birds on the refuges. This is precisely the sort of scientific judgment that

entitles the Service to deference. On this record, the Court cannot conclude that the Service

erred by failing to consider the alternatives proposed by CBD.

                 iii.   Hard Look

          NEPA imposes procedural requirements "designed to force agencies to take a 'hard look'

at the environmental consequences" of the proposed action. Lands Council, 395 F.3d at 1027.



Page 68     REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207       Filed 11/18/19      Page 69 of 75




In this case, the Service concluded that the adverse effects to fish and wildlife from pesticide

application were minor. AR 3618, 3524, 3552 (Lower Klamath), 3636 (Tule Lake). In reaching

this conclusion, the Service considered the analysis and conclusions of the 2007 Biological

Opinion Regarding the Effects on Listed Species from Implementation of the Pesticide Use

Program on Federal Leased Lands, Tule Lake and Lower Klamath National Wildlife Refuges

(the "2007 BiOp"). AR 3523. As previously discussed, the Service also contemplated continued

adherence to the 1998 IPM, for which the Service completed an Environmental Assessment

("EA") in November 1998. AR 110736.

       For Lower Klamath Refuge, the Service noted that "recent studies have not linked

wildlife mortalities on the refuge to pesticide use." AR 3615. Pesticide monitoring conducted in

2007 and 2011 showed that "of the pesticides applied to croplands at Tule Lake Refuge, only a

few are present in the waterbody and at concentrations low enough that they should not be

adversely affecting fish within the lake." AR 3615.

       CBD contends that the Service failed to take a "hard look" at the environmental effects of

pesticides by (1) relying on the PUP process and a 2007 biological opinion to support a finding

of minor effects on refuge resources from pesticides; (2) making general statements about

environmental effects without analysis or scientific integrity; and (3) failing to disclose and

analyze the cumulative effects of pesticide use.

                       A. Pup Process and 2007 Biological Opinion

        CBD argues that the Service improperly relied on the 1998 IPM's PUP process and the

2007 Bi Op to conclude that the agricultural use of pesticides on the refuges would have minor

effects. CBD contends that the Service improperly tiered these documents into the CCP/EIS as a

substitute for undertaking its own analysis.



Page 69 - REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207       Filed 11/18/19     Page 70 of 75




       Tiering refers to the coverage of general matters in broader environmental impact
       statements (such as national program or policy statements) with subsequent
       narrower statements or environmental analyses (such as regional or basinwide
       program statements or ultimately site-specific statements) incorporating by
       reference the general discussions and concentrating solely on the issues specific to
       the statement subsequently prepared.

40 C.F.R. § 1508.28.

       In particular, CBD argues that the 2007 Bi Op and the various site-specific PUP

determinations were not subject to NEPA. The Ninth Circuit has held that "[a] NEPA document

cannot tier to a non-NEPA document." Klamath-Siskiyou Wild/ands Cntr., 378 F .3d at 998.

       In response, the Service argues that it did not utilize specific PUP determinations in

formulating the CCP/EIS, but rather considered the 19981PM EA, which described the approach

for pest management on lease land and described the process for approving specific pesticides

for use on the Refuges. AR 110734.

       The Service further argues that it did not tier the 1998 1PM EA or the 2007 BiOp, but

instead incorporated those documents by reference as sources for its own "hard look" at the

effects of pesticides in formulating the non-lease land 1PM contained in Appendix Q of the

CCP/EIS and in reaching its conclusions concerning the effects of pesticide use on the Refuges.

Such incorporation by reference is permitted in a NEPA analysis "when the effect will be to cut

down on bulk without impeding agency and public review of the action." 40 C.F.R. § 1502.21.

Incorporated material should be cited in the statement and its content briefly described and the

material must be "reasonably available for inspection by potentially interested persons within the

time allowed for comment." Id

       The fact that the document to be incorporated was not itself subject to NEPA, or that it

involved different standards (such as an ESA analysis) are not bars to incorporation by reference.

See Envtl. Prat. Info. Ctr. v. US. Forest Serv., 451 F.3d 1005, 1012 (9th Cir. 2006)("Clearly

Page 70-REPORT AND RECOM1vIENDATION
       Case 1:17-cv-00098-CL         Document 207       Filed 11/18/19     Page 71 of 75




NEPA and the ESA involve different standards, but this does not require USFS to disregard the

findings made by FWS in connection with formal consultation mandated by the ESA."); Nw.

Envtl. Def Ctr. v. Nat'/ Marine Fisheries Serv., 647 F. Supp.2d 1221, 1247 (D. Or. 2009)

(holding same). An agency may utilize a non-NEPA document, such as a Bi Op, as part of its

own NEPA analysis. Envtl. Prot. Info. Ctr., 451 F.3d at 1012 ("Moreover, USFS did not rely

solely on the 'no jeopardy' conclusion, but on all of the analysis contained in the BiOp, as well

as numerous other sources of information.").

       In this case, the Service did not tier the 2007 BiOp or the 1998 IPM EA in drafting the

CCP/EIS. Rather, it appropriately incorporated those documents and their analyses by reference

and used the analyses from the documents, along with other sources, to support its conclusions

concerning the effects of agricultural pesticide usage. See, e.g., AR 609-10 (summarizing studies

of pesticide use on water quality); 3305-07 (summarizing studies conducted in 2007 and 2011

focused on identifying if pesticides were present in Tule Lake).

                      B. Scientific Integrity and Cumulative Effects

       "NEPA requires that where several actions have a cumulative environmental effect, this

consequence must be considered in an EIS." Te-Moak Tribe of W. Shoshone ofNevada, 608

F.3d at 602 (internal quotation marks, alterations, and citations omitted). "Cumulative impact is

the impact on the environment which results from the incremental impact of the action when

added to the other past, present, and reasonably foreseeable future actions regardless of what

agency (Federal or non-Federal) or person undertakes such other actions." 40 C.F.R. § 1508.7.

"Cumulative impacts can result from individually minor but collectively significant actions

taking place over a period of time." Id




Page 71 - REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL           Document 207       Filed 11/18/19     Page 72 of 75




       "Agencies shall insure the professional integrity, including scientific integrity, of the

discussions and analyses in environmental impact statements. They shall identify any

methodologies used and shall make explicit reference by footnote to the scientific and other

sources relied upon for conclusions in the statement." 40 C.F.R. § 1502.24. The discussion of

methodology may be placed in an appendix. Id. "To 'consider' cumulative effects, some

quantified or detailed information is required. Without such information, neither the courts nor

the public, in reviewing the [agency's] decisions, can be assured that the [agency] provided the

hard look that it is required to provide." Neighbors of Cuddy Mountain v. U.S. Forest Serv., 137

F.3d 1372, 1379-80 (9th Cir. 1998). "General statements about 'possible' effects and 'some risk'

do not constitute a 'hard look' absent a justification regarding why more definitive information

could not be provided." Id. at 1380.

       In this case, the Service provided a series of tables listing the pesticides in use or

proposed for use and the acreage involved on the Lower Klamath Refuge in Tables 5.15, 5.16,

5.17, and 5.18, AR 3380-85, and for Tule Lake Refuge in Tables 5.24, 5.25, 5.26, and 5.27, AR

3426-35. The Service also compiled Table 5.19, which summarized the pesticide application

acreage for Lower Klamath and Tule Lake between 2008 and 2014. AR 3386. In response to

comments, the Service also compiled a spreadsheet listing pesticides, their use, EPA number,

active ingredient, chemical family, mode of action, and restriction on use. AR 9666-9926. As

discussed in the previous section, the Service appropriately considered the analyses of the 1998

IPM EA and the 2007 Bi Op, as well as numerous other sources in reaching its conclusions. See,

e.g., AR 609-10 (summarizing studies of pesticide use on water quality); 3305-07 (summarizing

studies conducted in 2007 and 2011 focused on identifying if pesticides were present in Tule

Lake). Based on the collected data, the Service concluded that "[w]hen applied consistent with



Page 72- REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL         Document 207        Filed 11/18/19      Page 73 of 75




PUP-directed BMPs, the concentration of pesticides in refuge waters would not be expected to

be high enough to adversely affect waterbirds or other species of special management attention.

Impacts to water quality from pesticide application would be minor." AR 3598; see also AR

3617 ("Because the Service would follow all pesticide label restrictions and BMPs (see

Appendices G, L, and Q), pesticides would not be applied directly to, or within the no-spray

buffer of, surface waters. Therefore, indirect impacts to aquatic and terrestrial species that use

refuge aquatic resources for food, cover, nesting, etc. would not be likely to occur." (footnote

omitted)).

       This is a not a situation like Neighbors of Cuddy Mountain, where the agency provided

only generalities without quantified or detailed information. See Neighbors of Cuddy Mountain,

137 F.3d at 1379-80. The Service has provided the necessary information to demonstrate that it

took a hard look at the effects of pesticide use on the Refuges. The Service's substantive

conclusions based on that information fall within its areas of technical and scientific expertise

and are entitled to deference.

                       C. Public Participation

       Finally, CBD asserts that the Service has deprived the public of participation in the

CCP/EIS decision-making process by relying on stale and uncertain studies to support its

conclusions.

        As discussed in the preceding sections, the Service relied on numerous studies and

historical surveys of pesticide usage in formulating the CCP/EIS. In reaching its conclusions, the

Service recognized some gaps in its data. AR 3492, 3598. The Service also discussed the

practical difficulties of collecting certain data. See, e.g., AR 4817-18. A "definitive" study is

not required, however. Nor is the agency required to undertake new studies in order to fill in



Page 73 -REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207      Filed 11/18/19     Page 74 of 75




additional details. Rather, an agency must use studies sufficient to permit a reasoned decision.

Churchill Cnty., 276 F.3d at 1081-82. On this record, the Court concludes that the Service relied

on and disclosed to the public sufficient studies and data to permit a reasoned decision and

informed public participation.

       In this case, the Service recognized the need for additional monitoring and all the

preferred alternatives include data collection and monitoring with respect to pesticide usage. The

fact that the Service recognizes the value of additional monitoring did not deprive the public of

the right to meaningful participation in the formulation of the CCP/EIS.

          f.      The Refuge Act and the Kuchel Act

          CBD argues that the Service violated the Refuge Act and Kuchel Act because the

Service's Compatibility Determinations are arbitrary "for the same basic reasons that the Service

has failed to comply with NEPA." CBD's Br. at 34 (#118). CBD argues that the Refuge and

Kuchel Acts require the Service to consider the direct, indirect, and cumulative impacts

associated with the use of pesticides. For the same reasons discussed in the previous sections, the

Service did consider the cumulative impacts of pesticide use and complied with the Refuge Act

and the Kuchel Act by reasonably determining that the agricultural programs for pesticides and

certain row crops were compatible and consistent with the Refuge purposes.

                                     RECOMMENDATION

          For the reasons stated above, the Court concludes that the Service complied with NEPA,

the Refuge Act, the Kuchel Act, and the Clean Water Act in adopting the CCP, and therefore,

recommends ruling in favor of the Service on all claims. The following motions and cross-

motions for summary judgment should be DENIED: ##98, 102, 110, 118, 145. The following

motions and cross-motions for summary judgement should be GRANTED: ##143, 146, 157,



Page 74        REPORT AND RECOMMENDATION
       Case 1:17-cv-00098-CL          Document 207        Filed 11/18/19      Page 75 of 75




159, 161, 162. The Agricultural Plaintiffs cross-motion (#148) should be GRANTED in part

and DENIED in part. Motions ##109, 130, 147, and 196 should be DENIED.

       This Report and Recommendation will be referred to a district judge. Objections, if any,

are due no later than fourteen (14) days after the date this recommendation is filed. If objections

are filed, any response is due within fourteen (14) days after the date the objections are filed. See

Fed. R. Civ. P. 72, 6. Parties are advised that the failure to file objections within the specified

time may waive the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d 1153

(9th Cir. 1991).




Page 75   REPORT AND RECOMMENDATION
